         Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 1 of 53




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

----------------------------------- x
                                    : Civil Action No. 1:16-cv-06593 (JSR)
                                    :
                                    :
In re: AMLA LITIGATION              :
                                    :
                                    :
                                    :
----------------------------------- x

                                PRETRIAL CONSENT ORDER

        Pursuant to Fed. R. Civ. P. 26(a)(3) of the Federal Rules of Civil Procedure, the

Individual Rules of Hon. Jed S. Rakoff, and the Order for Trial entered October 30, 2018 (Doc.

243) the parties jointly submit this Pretrial Consent Order for the trial set to begin on January 22,

2019.

(i)     JOINT OVERVIEW OF CASE:

Plaintiffs’ Statement:

        Plaintiffs contend that Defendants L’Oréal USA, Inc. and Soft Sheen- Carson, LLC

(collectively “L’Oréal”) marketed and sold a hair relaxer kit known as the Amla Legend

Rejuvenating Ritual No-Mix, No-Lye Relaxer (the “Amla Kit”) in violation of New York’s

General Business Law, § 349. Specifically, Plaintiffs allege that the Amla Kit’s scalp protector

was ineffective and did not protect the skin and scalp from the aggressive and dangerous relaxer

cream that Defendants admit can cause serious skin injuries and hair loss, rendering Defendant’s

representations on the Amla Kit false and misleading.

        Plaintiffs claim that L’Oréal failed to formulate a proper scalp protector for use with the

relaxer cream. Instead, Plaintiffs claim L’Oréal simply took the scalp protector it had already

formulated for a different and gentler children’s relaxer kit and used it with the Amla Kit.



                                                  1
        Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 2 of 53




Moreover, Plaintiffs allege that before making the Amla Kit available for sale, L’Oréal did no

testing of the Amla Kit’s scalp protector and relaxer cream on the target audience—African

American women.

       Plaintiffs claim L’Oréal acknowledged a scalp burning problem, along with a high

number of complaints about hair breakage/loss compared to its other hair relaxers and

technologies.1 Plaintiffs claim that instead of taking appropriate remedial measures to protect

their customers, such as reformulating the scalp protector or the relaxer cream, L’Oréal revised

the Amla Kit’s labeling to “put a more positive spin on the scalp burning issue.” Plaintiffs claim

that, not surprisingly, customers, such as the Class Representatives, continued to experience

painful scalp burning from using the Amla Kit even when using the scalp protector. Plaintiffs

contend that, in post-commercialization testing, however, L’Oréal again failed to test the Amla

Kit’s relaxer cream with the scalp protector on the targeted audience of African American

women, but instead tested it on the backs of White and Native American women (and men).

       Plaintiffs’ expert and chemist, Mr. Patrick Obukowho, conducted a scientific experiment

to measure whether the Amla Kit’s scalp protector protected skin and scalp from the dangerous

relaxer cream. Mr. Obukowho’s experiment was as follows: Mr. Obukowho applied the scalp

protector to a pH strip followed by the relaxer cream. Using another pH strip, he applied

petroleum jelly, a standard scalp protector in the hair relaxer industry, followed by the relaxer

cream. Mr. Obukowho has testified that within minutes the pH strip with the Amla Kit’s scalp

protector turned green, signifying no protection from the relaxer cream, while the pH strip with

the petroleum jelly did not turn color.


1
 In real time in internal documents, Defendants characterized the complaints as “significant” and
“above threshold” but during the litigation they have characterized them as low. Defendants have no
grounds for claiming the complaint rates as low as they have not provided any comparison of the
number of complaints to other hair relaxers.


                                                 2
         Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 3 of 53




        Plaintiffs claim that Defendants’ designated expert failed to perform any experiments

replicating Mr. Obukowho’s demonstrating he was wrong. Further, Defendants’ expert failed to

do any alternative experiments to show the scalp protector did work. Instead, L’Oréal employees

performed an experiment (as shown in a video) that Plaintiffs contend appears highly

manipulated to achieve their desired results. Plaintiffs have moved to strike such evidence

pursuant to Rule 37 because the video was disclosed on the eve of trial and without providing

Plaintiffs an opportunity to depose the L’Oréal employees.2

Defendants’ Statement:3

        L’Oreal contends that each of the class representatives did not observe the scalp protector

statement at or before the time of purchase and purchased for other reasons unrelated to the scalp

protector. L’Oreal also contends that the plaintiffs, like many class members, either did not use

the scalp protector at all, mixed it with another product of their own, and/or failed to follow the

product instructions and warnings in multiple ways. As a consequence, L’Oreal contends that

Plaintiffs cannot show that the “Scalp Protector” statement in small print on the cartons’ rear

2
  Plaintiffs contend that the cause of action for violation of Section 349 of New York’s General
Business Law was appropriately certified. This Court also denied issue certification under Rule
23(c)(4) of any claims arising from personal injuries and notice of the Court’s order on certification
was posted on the case website at www.amlarelaxerclassaction.com. Therefore, any consumers with
personal injuries and their lawyers were aware that this suit will not adjudicate their rights. Further,
any judgment that is rendered only apply to the certified claim, not uncertified claims. See 18 Wright
& Miller, et al. Fed. Prac. & Proc. § 4413 (3d ed.) (“A judgment that expressly leaves open the
opportunity to bring a second action on specified parts of the claim or cause of action that was
advanced in the first cause of action should be effective to forestall preclusion.”); Cooper v. Fed.
Res. Bank of Richmond, 467 U.S. 867, 880 (1984) (holding that the class claim, which determined
that the employer did not engage in a general practice of racial discrimination against employees, did
not bar class members from filing subsequent civil rights actions for individual claims of
discrimination against the employer during the same time period.). Indeed, after the Court’s initial
class certification order, Defendants filed a petition for interlocutory review and said petition was
summarily denied by the Second Circuit. In terms of the notice plan, Defendants never challenged it
on the grounds that it was based primarily on publication notice.
3
  The parties do not agree that these statements concern the proper scope of the trial or a true
overview of the admissible evidence.



                                                   3
         Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 4 of 53




caused them any economic injury, let alone that this statement caused them to pay more for the

product than they otherwise would have paid had the statement not been present.

        L’Oreal emphasizes that the sole injury these Plaintiffs claim individually or on the

class’s behalf is not scalp irritation or pain, it is not hair damage, and it is certainly not hair loss

or humiliation. Rather, they have fashioned an artificially narrow theory asserting simply that

Plaintiffs and every class member somehow paid a price premium injury due to the “Scalp

Protector” statement on the cartons’ rear panels.4         L’Oreal contends that Plaintiffs cannot

establish the existence of a price premium corresponding to the “Scalp Protector” statement

because they have no evidence to show that the market price of the product would have been had

the cartons not borne the “Scalp Protector” statement, let alone such evidence that reliably

controls for all of exogenous variables totally unrelated to the “Scalp Protector” statement that

pull retail prices for this product up or down. For all the Plaintiffs’ evidence shows, that but-for

market price may have been higher, meaning that Plaintiffs and class members may actually

4
   Absent decertification, L’Oreal will wield the summary judgment it already obtained against the
class, in addition to any further classwide judgment not overturned or decertified on appeal, as res
judicata against class members for any and all later claims that relate to this product under New
York’s transactional approach to claim preclusion, including all such claims for personal injuries
Plaintiffs have variously described as “disturbing,” “distressing,” and “extensive.” E.g., dkt. 143 at
9, n. 8; dkt. 129 at 1; dkt. 132 at 10; Matter of Josey Goord, 9 N.Y.3d 386, 389-390 (N.Y. 2007);
Small v. Lorillard Tobacco Co., 679 N.Y.S.2d 593, 601 (N.Y. App. Div. 1998) (section 349
economic class “will preclude” “more lucrative damages claims for personal injury” from same
deceptive transaction) (affirmed at Small v. Lorillard Tobacco Co., 94 N.Y.2d 43, 54-55 (N.Y. 1999).
         L’Oreal notes that, in its ruling on L’Oreal’s decertification motion, the Court set aside this
issue by finding that, despite numerous now-settled individual claims of personal injury in this
litigation, no other New York class member had yet undertaken to file individual claims about this
product, from which the Court inferred that few, if any, class members’ individual personal injury or
emotional distress claims would ever be forthcoming upon decertification. Dkt. 244 at 15. Yet,
L’Oreal notes that, in the same section of its order, the Court also deemed the notice plan sufficient
(despite Plaintiffs’ neglect of the notice website and their abandonment of efforts to identify class
members once the Court granted certification). Id. at 16-18. L’Oreal contends that the Court’s
ratification of the notice plan means that would-be individual claimants and the personal injury
attorneys with whom they are consulting are aware of the res judicata bar erected by this lawsuit and
behaving accordingly. L’Oreal contends that, by leaving this case certified, the Court is making the
choice for them.


                                                   4
        Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 5 of 53




have gotten a discount depending on what prices they each individually paid. In the same way,

L’Oreal contends that, if Plaintiffs nevertheless paid a price premium due to the “Scalp

Protector” statement, that they lost the value of that premium as a consequence of their own

misuse of the product, rather than as a consequence of any violation of section 349 by L’Oreal.

       Furthermore, L’Oreal notes that there have only been approximately 200 complaints that

could even possibly have traced to the scalp protector in the five-year class period against

roughly 500,000 units sold of this product across the nation, which demonstrates that the product

is safe and that any unmet expectations were purely a consequence of individual issues like

failure to heed the safety warnings or properly follow the application instructions.

       L’Oreal contends that its scalp protector and the Relaxer were subject to robust testing,

and, as this Court has already found, that the evidence was too feeble to permit even the raising

of a minimal dispute of fact for trial regarding any allegation that the Relaxer cream is defective

or unreasonably dangerous.      L’Oreal also contends that Plaintiffs’ expert, Patrick Obukowho,

did nothing more than perform a junk science test at his office that cannot be replicated. No one

else, let alone an independent party was present for his testing and no lab has verified the

efficacy of the test or duplicated its result. By comparison, L’Oreal’s chemists performed a

battery of industry-recognized tests to confirm that the protectant worked. Moreover, the same

protectant and another similar one has been used with other L’Oréal relaxers for years without

incident.

       L’Oreal contends that it would violate due process to award aggregate $50 penalty for an

unquantifiable alleged price premium injury that may be as trivial as a fraction of one cent, in

connection with a product that costs only a small fraction of $50, and which product this Court

has already found to have undisputed value (by way of the Court’s summary judgment order




                                                 5
        Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 6 of 53




discarding Plaintiffs’ bygone “full refund” damages model). L’Oreal further contends that such

an aggregation procedure is a fluid recovery against the law of the Second Circuit. McLaughlin

v. Am. Tobacco Co., 522 F.3d 215, 232 (2d Cir. 2008) (“[r]oughly estimating gross damages to

the class as a whole…would inevitably alter defendants’ substantive right to pay damages

reflective of their actual liability”). L’Oreal maintains also that such a procedure would strip

L’Oreal of its due process right to present individual defenses, including whether each class

member actually purchased the product, whether each class member was exposed to the “Scalp

Protector” statement, whether each class member actually paid more than the market price she

would otherwise have paid absent the “Scalp Protector” statement, whether a defect in the scalp

protector manifested for each class member, and whether each class member lost the value of

any alleged price premium due to her own misuse and neglect of the product’s safety warnings

and application instructions. Id. at 232 (“actual injury cannot be presumed, and defendants have

the right to raise individual defenses against each class member”).

       L’Oreal further contends that all of the above due process issues are magnified and

worsened by the fact that the complaint (dkt. 90) does not plead any scalp protector defect, least

of all the one Obukowho alleges, and that there are no claims properly before the Court

predicated on a supposed scalp protector deficiency.

       Finally, L’Oreal maintains its firm position that Plaintiffs’ case is not suited for classwide

treatment.

(ii)   PARTICULARIZED DESCRIPTION OF PLAINTIFFS’ REMAINING CLAIMS:

       The only remaining claim for trial is for Defendants’ violation of New York’s General

Business Law, §§ 349 by Class Representative Plaintiffs Jennifer Sanon, Jasmin Hervey, and

Sandi Turnipseed on behalf the certified class defined as all persons who bought the Amla




                                                 6
         Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 7 of 53




Legend Rejuvenating Ritual, No-Mix, No-Lye Relaxer in the State of New York on or August

19, 2013. Plaintiffs seek statutory and punitive damages as allowed by law.

(iii)   STATEMENT OF THE SPECIFIC FACTS, STIPULATIONS, ADMISSIONS, AND OTHER
        MATTERS ON WHICH THE PARTIES AGREE:

None.

(iv)    EACH PARTY’S PARTICULARIZED CONTENTIONS AS TO THE SPECIFIC FACTS THAT
        ARE DISPUTED

Plaintiffs’ Statement

        1.     Defendants are responsible for the sale and marketing of the Amla Legend

Rejuvenating Ritual No-Mix, No-Lye Relaxer (“Kit” or “Amla Kit”).

        2.     The Amla Kit was available for sale to consumers in January 2013.

        3.     The Amla Kit was sold in the State of New York.

        4.     The Amla Kit was a new product for Defendants.

        5.     During the Class Period, the Amla Kit had the following material representations:

               •        Amla Legend Rejuvenating Ritual

               •        With Amla Oil from India

               •        Optimum Salon Haircare unveils its 1st Rejuvenating Ritual for your hair,

infused with a legendary Indian beauty secret: Amla Oil. Amla is derived from the Amla

Superfruit, and is known as a powerful anti-oxidant, rich in vitamins and minerals, and renowned

for its natural rejuvenating properties of intense nourishment and conditioning. Experience the

LEGENDARY POWER of AMLA OIL!

        6.     The Amla Kit was a “5 Step Ritual,” and represented that it contained the

following components:

               •        Scalp Protector

               •        No-Mix, No-Lye Relaxer Base (“Relaxer Cream”)


                                                 7
          Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 8 of 53




               •       Neutralizing Shampoo

               •       Conditioner

               •       Oil Moisturizer

       7.      Consumers interpret the claim "No-Lye," to mean it is "less harsh on your hair,"

"more safe to use," and "less likely to be harmful to your scalp and hair."

       8.      Consumers interpret “AMLA LEGEND REJUVENATING RITUAL,” and

“WITH AMLA OIL” to mean the Amla Kit would “make your hair healthier and stronger,” and

would “use Amla oil to help condition and nourish your hair.”

       9.      The representations and claims on the Amla kit were false and/or misleading and

material.

       10.     Purchasers are six more times likely to buy a safer hair relaxer with a longer

processing time than a less safe product with shorter processing times (83.3% compared to

13.8%).

       11.     The Scalp Protector had a standardized formula from inception to the present.

       12.     The Relaxer Cream had a standardized formula from inception to the present.

       13.     The target group for the Amla Kit was African American women.

       14.     The Amla Kit’s Relaxer Cream used lithium hydroxide with the added patented

pro-solvent technology that increased the fast penetration of lithium hydroxide.

       15.     Defendants used a conventional amount of lithium hydroxide in the Amla Kit’s

Relaxer Cream.

       16.     Defendants did not develop a scalp protector specifically for the Amla Kit and its

Relaxer Cream.

       17.     The Amla Kit is not suitable for use on children.




                                                 8
         Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 9 of 53




         18.    Consumers using the Amla Kit must wear gloves.

         19.    Consumers are advised to use the Scalp Protector before applying the Relaxer

Cream.

         20.    84.1% of consumers believe that No-Lye relaxers should be put on hair after

applying relaxer.

         21.    The Scalp Protector formula that Defendants included with the Amla Kit was

from SoftSheen-Carson’s Dark and Lovely Beautiful Beginnings hair relaxer for children.

         22.    Before launching the Amla Kit in January 2013, Defendants did not conduct

laboratory testing on African American women to ensure that the Amla Kit’s Scalp Protector

protected skin and scalp from the Relaxer Cream.

         23.    Defendants’ practice is to place into the market products with claims that have not

been substantiated.

         24.    Defendants received complaints from consumers about scalp burning, skin

irritation and hair breakage/loss.

         25.    Defendants changed the labeling of the Amla Kit to address scalp burning.

         26.    The Scalp Protector does not protect the skin and scalp from the Relaxer Cream.

         27.    The Relaxer Cream can cause skin/scalp burning, irritation and injury if the Scalp

Protector is ineffective.

         28.    Plaintiffs and Class members were injured as a result of Defendants’ practices.

         29.    A material part of the purchase price of the Amla Kit was the scalp protector and

therefore Plaintiffs and Class members paid a price premium for the scalp protector.

         30.    The damages to the Class are $50 per unit sold in the State of New York during

the Class Period.




                                                 9
        Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 10 of 53




       31.     From August 19, 2013 through February 28, 2018 (the ending date of notice), at

least 18,716 units of the Amla Kit were sold in the State of New York.

       Defendants’ Statement

       1.      Not all Plaintiffs or class members saw the “Scalp Protector” statement at or

before purchase, which only appears on the cartons’ rear panel, defeating causation.

       2.      Online sales of this product during the class period included sales conduct via

web vendors whose websites did not display the rear panel of the cartons where appears the sole

remaining basis of alleged liability, the “Scalp Protector” statement. Any such consumers could

not even have been exposed to the “Scalp Protector” statement at or before purchase.

       3.      The scalp protector in the Relaxer product works properly, is not defective, and

protects users who follow the product’s application instructions and heed its safety warnings.

       4.      The scalp protector is supported by robust and adequate testing.

       5.      Plaintiffs have never identified and cannot identify any chemical defect in the

scalp protector formula.

       6.      There is no evidence, only Obukowho’s speculation, that it is “possible” that the

scalp protector somehow produces a grease.

       7.      There is no evidence that such a grease would be dangerous, cause the scalp

protector to fail, or perform itself any less effectively than adequate scalp protection.

       8.      A human scalp is not a pH test strip.

       9.      Plaintiffs cannot show that any alleged problem with the scalp protector caused

more than a de minimis and legally meaningless increase in scalp injury or its risk.

       10.     Only a tiny fraction of Relaxer users have ever reported a complaint of any

variety to L’Oreal, despite the printing of L’Oreal’s consumer affairs telephone hotline on every




                                                 10
        Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 11 of 53




carton and on the product’s instructions.

       11.     Of the tiny number of complaints of any variety, only an even more trivial subset

sliver relate to matters that could even possibly trace to the scalp protector, even before

considering which of these complaint were prompted by consumer misuse or failure to even

apply the scalp protector.

       12.     No reasonable consumer in Plaintiffs’ circumstances would be misled or deceived

by the product’s labeling. (The Court has decertified every theory relating to all challenged

labeling statements except “Scalp Protector” due to Plaintiffs’ lack of evidence by which to

attempt to establish the classwide existence of a price premium injury corresponding to those

statements. Dkt. 244.)

       13.     Plaintiffs cannot establish that a reasonable consumer would be misled or

deceived by the product’s labeling in the circumstances of each class member. (The Court has

decertified every theory relating to all challenged labeling statements except “Scalp Protector”

due to Plaintiffs’ lack of evidence by which to attempt to establish the classwide existence of a

price premium injury corresponding to those statements. Dkt. 244.)

       14.     The three versions of the packaging carton and two versions of the application

instructions varied in material ways.

       15.     The packaging cartons and interior instructions conveyed adequate safety

warnings.

       16.     Plaintiffs’ expert contends that the product’s propensity to cause scalp issues

varied from one batch to the next as a function of shelf-time-dependent crystallization.

       17.     Users of chemical hair relaxers typically have considerable experience with the

products.




                                                 11
          Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 12 of 53




          18.   Users of no-lye hair relaxers understand and appreciate the safety risks of

chemical hair relaxation.

          19.   L’Oreal did not represent that the Relaxer is or would be safer, less harsh, or

gentler than other hair relaxers. (This theory has been decertified due to Plaintiffs’ inability to

demonstrate a classwide price premium injury associated with this alleged messaging. Dkt. 244.)

          20.   This product is a “no-lye” relaxer. (Any theory relating to this labeling statement

has been decertified due to Plaintiffs’ inability to demonstrate a classwide price premium injury

associated with the statement. Dkt. 244.)

          21.   Plaintiffs did not pay a price premium caused by the “Scalp Protector” statement

and have no evidence by which to attempt such a showing.

          22.   Plaintiffs cannot establish that every class member paid a price premium caused

by the “Scalp Protector” statement.

          23.   Many class members substituted their own scalp protection products in place of

this scalp protector, observing habits developed over years or decades of hair relaxer use. This

scalp protector’s entire presence or absence could not have mattered to the prices paid by such

consumers, let alone the small “Scalp Protector” statement on the cartons’ rear.

          24.   The “Scalp Protector” statement may actually have driven down the Relaxer’s

prices.

          25.   The Relaxer’s retail prices varied enormously, by at least 100%, from $5.50 or

less to $13.14 or more, with the added complication of coupons and discounts.

          26.   Any number of exogenous variables having nothing to do with the “Scalp

Protector” statement affect the prices of consumer products like this Relaxer. Plaintiffs have no

evidence by which to control for these variables to isolate any price premium paid as a




                                                 12
        Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 13 of 53




consequence of the “Scalp Protector” labeling statement.

        27.    Plaintiffs cannot establish that all Relaxer purchasers paid a price premium, nor

do they have evidence with which to measure any price impact of the “Scalp Protector”

statement, nor even to establish whether any such price impact was positive or negative.

        28.    Plaintiffs lack evidence necessary to apply any classwide damages model

dependent upon quantities sold, because they cannot establish that figure for the State of New

York.

        29.    Consumers purchased the Relaxer for any variety of reasons unrelated to the

product’s labeling statements, as unique as each individual.

        30.    Plaintiff Sanon purchased the Relaxer for multiple reasons unrelated to the

statements challenged in the complaint.

        31.    Plaintiff Sanon misused the Relaxer.

        32.    Plaintiff Turnipseed purchased the Relaxer for multiple reasons unrelated to the

statements challenged in the complaint.

        33.    Plaintiff Turnipseed misused the Relaxer.

        34.    Plaintiff Hervey purchased the Relaxer for multiple reasons unrelated to the

statements challenged in the complaint.

        35.    Plaintiff Hervey misused the Relaxer.

        36.    Plaintiff Hervey purchased the Relaxer more than once.

        37.    Plaintiffs cannot establish that no actual consumers would have purchased the

Relaxer if they knew the truth as Plaintiffs see it, especially because most consumers of relaxers

appreciate and accept the safety risks.

        38.    Plaintiffs cannot establish that a defect manifested for every class member.




                                                13
        Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 14 of 53




       39.     The Relaxer performs its essential purpose of relaxing or straightening naturally

curly or kinky hair.

       40.     In Plaintiffs’ telling, the product’s alleged dangerous unfitness was readily

apparent to them on the Internet.

(v)    A PARTICULARIZED STATEMENT OF THE INJUNCTIVE RELIEF, DECLARATORY RELIEF,
       AND/OR DAMAGES CLAIMED (INCLUDING AMOUNTS) FOR EACH CLAIM

       Plaintiffs seek statutory damages of $50 pursuant to New York’s General Business Law,

§ 349 for each unit sold of the Amla Legend Rejuvenating Ritual No-Mix, No-Lye Relaxer on or

after August 19, 2013. Plaintiffs allege that at least 18,716 units were sold through the end of the

notice period of February 28, 2018. Plaintiffs also seek punitive damages. See Barkley, et al. v.

Olympia Mortgage Company, Case No. 12-2909-cv (2d Cir. Jan. 30, 2014).

(vi)   LIST OF THE NAMES OF THE WITNESSES (BOTH FACT WITNESSES AND EXPERT
       WITNESSES) THAT EACH PARTY INTENDS TO CALL, IN THE LIKELY ORDER OF
       APPEARANCE:

       List of witnesses that Plaintiff intend to call at trial:


       NAME                                                        OBJECTIONS, IF ANY
  1.   Jennifer Sanon                                              No objection
  2.   Sandi Turnipseed                                            No objection
  3.   Barbara Mitchell, c/o Defendants [As Defendants’            Objection to characterization of a
       corporate Rule 36(b) designee and in her personal           trial witness as a Fed.R.Civ.P.
       capacity]                                                   30(b)(6) witness as there is no
                                                                   such thing
  4.   Erin DeVincenzo, c/o Defendants                             No objection

  5.   Benedicte de Villenueve, c/o Defendants                     Relevance, Waste of Time

  6.   Patrick Obukowho, Plaintiffs’ expert                        Daubert, See Dkt. 255;
                                                                   Relevance, Confusion, Waste of
                                                                   Time, See Omnibus MIL, Dkt.
                                                                   262, Section I.
  7.   J. Mike Dennis, Ph.D., Plaintiffs’ expert                   Daubert, See Dkt. 249;
                                                                   Relevance, Confusion, Waste of
                                                                   Time, See Omnibus MIL, Dkt.
                                                                   262, Section I.
  8.   Angela Rutherford, c/o Defendants                           No objection



                                                   14
      Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 15 of 53




9.    Colin Weir, Plaintiffs’ expert                          Daubert, See Dkt. 258;
                                                              Relevance, Multiple Hearsay,
                                                              Foundation, Authentication, See
                                                              Omnibus MIL, Dkt. 262, Sections
                                                              I and III; Failure to Comply with
                                                              Rule 26(a)(2) and this Court’s
                                                              Scheduling Orders
10.   Jasmin Hervey                                           No objection


      May-Call Witnesses:


      NAME                                                    OBJECTIONS, IF ANY
1.    Laetitia Raoust, c/o Defendants                         Relevance, Waste of Time,
                                                              Cumulative, Information
                                                              Available From Other Sources
2     Nicole Fourgoux, c/o Defendants                         Relevance, Waste of Time,
                                                              Cumulative, Information
                                                              Available From Other Sources
3.    Patricia Cumberland                                     Relevance, Waste of Time
      c/o Defendants


      List of witnesses that Defendants intend to call at trial:

      NAME                                                     OBJECTIONS, IF ANY
1.    Barbara Mitchell                                         No objection
2.    Erin DeVincenzo                                          No objection
3.    Angela Rutherford                                        No objection
4.    Benedicte deVillenueve                                   No objection
5.    Kwana Patterson                                          Relevance, Untimely fact and
                                                               expert witness disclosure,
                                                               Prejudice. See Dkt. 285
                                                               (Plaintiffs’ MIL No. 11).
6.    Danielle Kadish                                          Relevance, Waste of Time,
                                                               Untimely disclosure, Prejudice.
                                                               See Dkt. 285 (Plaintiffs’ MIL
                                                               No. 11).
7.    Angela Ellington                                         No objection
8.    James Cooper                                             Relevance, Waste of Time,
                                                               Untimely disclosure, Prejudice.
                                                               See Dkt. 285 (Plaintiffs’ MIL
                                                               No. 11).
9.    Willie Mae Carter                                        Relevance, Waste of Time,
                                                               Untimely disclosure, Prejudice.
                                                               See Dkt. 285 (Plaintiffs’ MIL
                                                               No. 11).
10.   Yvonne Cegers                                            Relevance, Waste of Time,



                                                15
        Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 16 of 53




                                                     Untimely disclosure, Prejudice.
                                                     See Dkt. 285 (Plaintiffs’ MIL
                                                     No. 11).
  11.   Judith Davis                                 Relevance, Waste of Time,
                                                     Untimely disclosure, Prejudice.
                                                     See Dkt. 285 (Plaintiffs’ MIL
                                                     No. 11).
  12.   Patricia Edwards                             Relevance, Waste of Time,
                                                     Untimely disclosure, Prejudice.
                                                     See Dkt. 285 (Plaintiffs’ MIL
                                                     No. 11).
  13.   Stephania Edward                             Relevance, Waste of Time,
                                                     Untimely disclosure, Prejudice.
                                                     See Dkt. 285 (Plaintiffs’ MIL
                                                     No. 11).
  14.   Edie Haney                                   Relevance, Waste of Time,
                                                     Untimely disclosure, Prejudice.
                                                     See Dkt. 285 (Plaintiffs’ MIL
                                                     No. 11).
  15.   Barbara E. James                             Relevance, Waste of Time,
                                                     Untimely disclosure, Prejudice.
                                                     See Dkt. 285 (Plaintiffs’ MIL
                                                     No. 11).
  16.   Alice Lampkins                               Relevance, Waste of Time,
                                                     Untimely disclosure, Prejudice.
                                                     See Dkt. 285 (Plaintiffs’ MIL
                                                     No. 11).
  17.   Johnny Wright                                Relevance.
  18.   Jennifer Sanon                               No objection
  19.   Sandi Turnipseed                             No objection
  20.   Jasmin Hervey                                No objection
  21.   Mort Westman (expert)                        Relevancy, Confusion,
                                                     Misleading, fails under Daubert
  22.   Jonathan Clark (expert)                      Relevancy, Confusion,
                                                     Misleading, fails under Daubert
  23.   Larry Chiagouris (expert)                    Objection, Relevance, Waste of
                                                     Time, Cumulative, fails under
                                                     Daubert.
  24.   Jonathan Hibbard (expert)                    Daubert, See Dkt. 287 Plaintiffs’
                                                     MIL No. 10); Relevance,
                                                     Confusion, Waste of Time.
  25.   Winn Soldani (expert)                        Relevancy, Confusion,
                                                     Misleading, Speculation, Waste
                                                     of Time, fails under Daubert


(vii)   LIST OF ALL EXHIBITS TO BE OFFERED BY EACH PARTY AND OBJECTIONS:

        Plaintiffs’ Statement:



                                         16
          Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 17 of 53




          Plaintiffs intend to offer the following Exhibits in their case in chief, or as the need

arises:

 Plf. Ex.       Bates Range / Depo Ex. /           Description                      Objection
   No.               ECF Dkt. No.
P- 1.          United States Patent         Mitchell Depo. Ex. 26;      Relevance, Confusion, Waste of
               Application Publication      Ellington Depo. Ex. 15      Time, See Dkt. 262, Omnibus
               No. US 2010/0158845A1                                    MIL, Section I
               dated 6/24/10

P- 2. *        Test Report re Sensory       LOREAL001019—               Relevance, Confusion, Waste of
               Properties of an Improved    001031                      Time, See Dkt. 262, Omnibus
               Optimum Amla Lithium                                     MIL, Section I
               Hydroxide Relaxer vs.
               Optimum Care No Lye
               Relaxer Report dated
               6/6/12
P- 3. *        TKL Research Repeated        LOREAL-ESI-                 No objection
               Insult Patch Test dated      00014571—00014625
               5/4/11
P- 4. *        Harrison Research            LOREAL-ESI-                 No objection
               Laboratories, Inc.’s Final   00014558—00014570
               report – Hair Relaxer Use
               Test dated 11/3/11
P- 5. *        Media Strategy and Plan      LOREAL-ESI-                 Undue Prejudice, Relevance,
               Development (Request for     00007992—                   Confusion, Waste of Time
               Proposal) for 2012-13        00007992_00011
                                            [Mitchell Depo. Ex. 15;
                                            Ellington Depo. Ex. 1]
P- 6. *        ESKO Document 1643660        Mitchell Depo. Ex. 8        Undue Prejudice, Relevance,
               re Amla Legend Name on                                   Confusion, Waste of Time, See
               Relaxer Tub with                                         Dkt. 262, Omnibus MIL, Section
               comments dated 6/13/12                                   I


P- 7. *        ESKO Document 1643677        Mitchell Depo. Ex. 9;       No objection
               re Relaxer Packaging with    DeVilleneuve Depo. Ex 8
               comments dated 6/28/12
P- 8. *        ESKO Document 1643677        Ellington Depo. Ex 10;      Undue Prejudice, Relevance,
               re Relaxer Packaging &       DeVilleneuve Depo. Ex 7     Confusion, Waste of Time, See
               Claim “With Amla Oil                                     Dkt. 262, Omnibus MIL, Section
               from India” with                                         I
               comments dated 7/11-
               12/12




                                                    17
       Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 18 of 53




 Plf. Ex.   Bates Range / Depo Ex. /           Description                    Objection
   No.           ECF Dkt. No.
P- 9. *     ESKO Document 1643677        Ellington Depo. Ex 9      Undue Prejudice, Relevance,
            re Relaxer Kit Packaging                               Confusion, Waste of Time, See
            and Claim “With Amla                                   Dkt. 262, Omnibus MIL, Section
            Oil from India” with                                   I
            comments dated 7/25/12

P- 10. *    ESKO Document 1643684        LOREAL-ESI-               Undue Prejudice, Relevance,
            re Amla Instructions with    00010838—                 Confusion, Waste of Time
            comments dated 7/13-         00010838_00001
            17/12                        [DeVilleneuve Depo. Ex.
                                         6]
P- 11. *    ESKO Document 1643721        LOREAL-ESI-00010888       Undue Prejudice, Relevance,
            re Amla Packette with                                  Confusion, Waste of Time, See
                                         [DeVilleneuve Depo.
            comments dated 6/12/12                                 Dkt.262, Omnibus MIL, Section I
                                         Ex. 12]
            & 6/19/12
P- 12. *    ESKO re Amla Packaging       LOREAL-ESI-               Relevance, Confusion, Waste of
            with comments dated          00009447—00009453         Time. This is not the document
            5/24/12                                                described and does not concern
                                         [DeVilleneuve Depo.
                                                                   the Scalp Protector or even the
                                         Ex. 14]
                                                                   Relaxer
P- 13. *    Test Report re Sensory       LOREAL000955—             Relevance, Confusion, Waste of
            Properties of an Improved    000967                    Time, See Dkt. 262, Omnibus
            Optimum Amla Lithium                                   MIL, Section I
            Hydroxide Relaxer vs.
            Organic Root Stipulator
            Olive Oil Relaxer dated
            8/7/12
P- 14. *    RCTS, Inc. Single Patch      LOREAL-ESI-               No objection
            Test – Hair Coloring         00014528—14557
            Products, Hair Permanent
            Relaxing or Straightening
            Investigational Products
            (Summary of Comparison
            of Sequence 1 with
            Sequence 3 and Sequence
            5) dated 8/23/12
P- 15. *    TKL Research Repeated        LOREAL-ESI-               Relevance, Confusion, Waste of
            Insult Patch Test dated      00014483—00014527         Time, See Dkt. 262, Omnibus
            8/10/12                                                MIL, Section I


P- 16. *    Email chain between O.       LOREAL-ESI-               Foundation, Undue Prejudice,
            Blayac, F. Legrand, T.       00016578—                 Relevance, Confusion, Waste of
            Stewart, and A. Ellington    00016578_00001            Time, See Dkt. 262, Omnibus
            re Amla Dossier last dated                             MIL, Section I
            8/27/12




                                                18
         Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 19 of 53




 Plf. Ex.    Bates Range / Depo Ex. /           Description                   Objection
   No.            ECF Dkt. No.
P- 17. *     Test Report re Sensory       LOREAL-ESI-               Relevance, Confusion, Waste of
             Properties of Optimum        00014872-00014884         Time, See Dkt. 262, Omnibus
             Amla Lithium Hydroxide                                 MIL, Section I
             Relaxer vs. Restore Plus
             Lithium Hydroxide
             Relaxer dated 9/26/12
P- 18. *     Amazon link to               ECF Dkt. 180-41           Relevance, Confusion, Waste of
             SoftSheen-Carson Restore                               Time, See Dkt. 262, Omnibus
             Plus Relaxer Conditioner                               MIL, Section I
             Cream & Neutralising
             Shampoo
P- 19. *     Email from F. Legrand to     LOREAL-ESI-               Undue Prejudice, Relevance,
             O. Blayac, N. Fourgoux,      00016188—00016189         Confusion, Waste of Time, See
             G. Densk, J. Corless re                                Dkt. 262, Omnibus MIL, Section
             Amla dated 10/17/12 with                               I
             attachment of
             AmlaUnderstanding.pdf
P- 20. *     Email chain between F.       LOREAL-ESI-00016680       Undue Prejudice, Relevance,
             Legrand, O. Blayac, N.                                 Confusion, Waste of Time, See
             Fourgoux, G. Densk,                                    Dkt. 262, Omnibus MIL, Section
             J. Corless re Amla last                                I
             dated 10/18/12

P- 21.       SSC Optimum Amla Oil         L’OREAL000387—            No objection
             Concept / Product Test:      000657
             Final Report – concept /     [Mitchell Depo. Ex. 14]
             Product Results C4120
             dated 11/12
P- 22. *     Test Report re Sensory       L’OREAL001032—            Relevance, Confusion, Waste of
             Properties of Aged           001044                    Time, See Dkt. 262, Omnibus
             Optimum Amla Lithium                                   MIL, Section I
             Hydroxide Relaxer with a
             Lower Viscosity vs. New
             Optimum Amla Lithium
             Hydroxide Relaxer dated
             11/29/12
P- 23. *     Test Report re Sensory       L’OREAL000980—            Relevance, Confusion, Waste of
             Properties of Optimum        000992                    Time, See Dkt. 262, Omnibus
             Amla Lithium Hydroxide                                 MIL, Section I
                                          [Mitchell Depo. Ex. 25]
             Relaxer (Industrial Pilot)
             vs. Bantu No Base Relaxer
             dated 2/8/13




                                                 19
       Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 20 of 53




 Plf. Ex.   Bates Range / Depo Ex. /           Description                    Objection
   No.           ECF Dkt. No.
P- 24. *    Email chain between N.       LOREAL-ESI-               Undue Prejudice, Relevance,
            Fourgoux, O. Blayac, E.      00018694—                 Confusion, Waste of Time, See
            Cast, and G. Densk re        00018694_00001            Dkt. 262, Omnibus MIL, Section
            Amla: PR & Internet last                               I
            dated 1/24/13

P- 25. *    Amla Relaxer Blind Claim     L’OREAL000362—            No objection
            Test: Final Report C41214    000386
            dated 2/13                   [Mitchell Depo. Ex. 13]
P- 26. *    February 2013 Lab            LOREAL-ESI-               Undue Prejudice, Relevance,
            Meeting Minutes dated        00016390—                 Confusion, Waste of Time, See
            2/13/13                      00016390_00002            Dkt. 262, Omnibus MIL, Section
                                                                   I


P- 27. *    Test Report re Sensory       L’OREAL000943—            Relevance, Confusion, Waste of
            Properties of Optimum        000954                    Time, See Dkt. 262, Omnibus
            Amla 2.6% Lithium                                      MIL, Section I
            Hydroxide Relaxer vs.
            Optimum Amla 2.95%
            Lithium Hydroxide
            Relaxer dated 4/18/13
P- 28. *    Email chain between N.       LOREAL-ESI-               Doctrine of Completeness, Undue
            Fourgoux, M. Jefferson, J.   00016119—                 Prejudice, Relevance, Confusion,
            Corless, K. Smith, D.        00016119_00001            Waste of Time, See Dkt. 262,
            Smith, and K. Cuffe re                                 Omnibus MIL, Section I
            Amla before and after
            photo’s dated 4/8/13
P- 29. *    Email chain between K.       LOREAL-ESI-               Multiple Hearsay, Foundation,
            Mason, F. Ferguson, D.       00016824—                 Authentication, Relevance,
            Bonterre, N. Fourgoux, D.    00016824_00002            Unfair Prejudice, Confusion, See
            Wade, D. Smith, F.                                     Dkt. 262, Omnibus MIL, Section
            Legrand, and E. Bone re                                I
            Amla Relaxer
            Perforamnce – Caribbean
            last dated 4/15/13
P- 30. *    Test Report re Sensory       L’OREAL001007—            Relevance, Confusion, Waste of
            Properties of Optimum        001018                    Time, See Dkt. 262, Omnibus
            Amla 2.6% Lithium                                      MIL, Section I
            Hydroxide Relaxer vs.
            Optimum Amla 2.95%
            Lithium Hydroxide
            Relaxer- Retest dated
            7/15/13




                                                20
       Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 21 of 53




 Plf. Ex.   Bates Range / Depo Ex. /           Description                   Objection
   No.           ECF Dkt. No.
P- 31. *    Test Report re Sensory       L’OREAL001045—            Relevance, Confusion, Waste of
            Properties of Optimum        001060                    Time, See Dkt. 262, Omnibus
            Amla 2.6% Lithium                                      MIL, Section I
                                         [Mitchell Depo. Ex. 24]
            Hydroxide Relaxer vs.
            Optimum Amla 2.95%
            Lithium Hydroxide
            Relaxer on a Non-Expert
            Panel dated 9/24/13
P- 32. *    Test Report re Sensory       L’OREAL000968-            Relevance, Confusion, Waste of
            Properties of Optimum        000979                    Time, See Dkt. 262, Omnibus
            Amla 2.4% Lithium                                      MIL, Section I
            Hydroxide Relaxer vs.
            Optimum Amla 2.95%
            Lithium Hydroxide
            Relaxer dated 8/26/13
P- 33. *    Email chain between F.       LOREAL-ESI-               No objection
            Cervantes and C. Patton re   00010753—
            Amla Relaxer dated           00010753_00001
            7/12/13
P- 34. *    Email chain between J.       LOREAL-ESI-               Undue Prejudice, Relevance,
            Corless, N. Fourgoux, E.     00017811—                 Confusion, Waste of Time, See
            Bone, F. Cervantes,          00017812_00001            Dkt. 262, Omnibus MIL, Section
            A. Ellington, C.                                       I
            Washington, J. Puco, T.
            Plater, K. Smith, S.
            Bertner-Moatti,
            SoftSheen-Carson Master
            Calendar, G. Densk, O.
            Blayac, M. DeGeorge,
            A. Ang, S. Millet, and R.
            Diop-Awad re SSC Lab
            Meeting last dated 7/16/13
            with attachment of
            SoftSheen-Carson July
            2013 Lab Meeting Chart
P- 35. *    Email chain between E.       LOREAL-ESI-               Relevance, Confusion, Waste of
            Cast, A. Seidman, N.         00016664—                 Time
            Fourgoux, and P. Rallis re   00016664_00002
            WWD Ran! And WWD
            Tomorrow – Quote
            Approval last dated
            7/26/13




                                                21
         Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 22 of 53




 Plf. Ex.    Bates Range / Depo Ex. /           Description                    Objection
   No.            ECF Dkt. No.
P- 36. *     Email chain between N.       LOREAL-ESI-                Relevance, Confusion, Waste of
             Fourgoux, E. Cast, M.        00015948—                  Time
             Roxas, and D. Leonard re     00015948_00001
             Rev Amla Styling &
             Black Oil Color last dated
             10/9/13
P- 37. *     Email from J. Corless to     LOREAL-ESI-                Relevance, Confusion, Waste of
             N. Fourgoux and S.           00017512—                  Time, See Omnibus MIL Section
             Bertner-Moatti re DMI US     00017513_00004             I
             Oct Status dated 10/10/13
             with attachment Status of
             All 2014-15 Projects
P- 38. *     Email chain between N.       LOREAL-ESI-                No objection
             Fourgoux, E. Cast, B.        00016947—00016948
             Rosenberg, K. Lowell,
             M. Brooks, E. Cast, L.
             McAnuff, J. Corless, D.
             Leonard, and A. Scherier
             re Amla Early Trier Study
             Final Report last dated
             11/11/13 and attachment
             of Amla Early Trier Study
             dated November 2013
P- 39. *     Test Report re Sensory       L’OREAL000993—             Relevance, Confusion, Waste of
             Properties of Optimum        001006                     Time, See Dkt. 262, Omnibus
             Amla 2.6% Lithium                                       MIL, Section I
             Hydroxide Relaxer vs.
             Optimum Amla 2.95%
             Lithium Hydroxide
             Relaxer dated 1/13/14
P- 40. *     Email chain between L.       LOREAL-ESI-                Undue Prejudice, Relevance,
             Raoust, K. Smith, A.         00006022—                  Confusion, Waste of Time, See
             Ellington, E. Devincenzo,    00006022_00001             Dkt. 262, Omnibus MIL, Section
             and CCC Corporate                                       I
                                          [Ellington Depo. Ex. 12]
             Reporting-Management re
             Consumer Care Center –
             November 2013 CPD
             Executive Report –
             Confidential last dated
             1/22/14
P- 41.       Email chain between L.       LOREAL-ESI-                Undue Prejudice, Relevance,
             Raoust, C. Bosse, K.         00010356—                  Confusion, Waste of Time, See
             Smith, and E. DeVincenzo     00010356_00002             Dkt. 262, Omnibus MIL, Section
             re Amla Relaxer                                         I, Subsequent Remedial Measure
                                          [DeVincenzo Depo.
             Consumer Issues last         Ex. 3]
             dated 3/3/14



                                                 22
         Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 23 of 53




 Plf. Ex.    Bates Range / Depo Ex. /            Description              Objection
   No.            ECF Dkt. No.
P- 42. *     Email chain between L.         LOREAL-ESI-         Undue Prejudice, Relevance,
             Raoust, K. Smith, A.           00006022—           Confusion, Waste of Time, See
             Ellington, E. DeVincenzo,      00006022_00001      Dkt. 262, Omnibus MIL, Section
             and [NA] CCC Corporate                             I, Subsequent Remedial Measure
             Reporting-Management re
             Consumer Care Center –
             November 2013 CPD
             Executive Report –
             Confidential last dated
             1/22/14
P- 43.       Email from E.                  LOREAL-ESI-         Undue Prejudice, Relevance,
             DeVincenzo re Consumer         00011582—00011597   Confusion, Waste of Time, See
             Care Center – 2013 Year                            Dkt. 262, Omnibus MIL, Section
             End CPD, Luxe, ACD,                                I
             PPD Executive Report –
             Confidential dated 2/4/14
             with attachment of
             Executive Report
P- 44.       Email chain between F.         LOREAL-ESI-         Undue Prejudice, Relevance,
             Cervantes, N. Fourgoux,        00016697—           Confusion, Waste of Time, See
             A. Ellington, etc. re          00016697_00003      Dkt. 262, Omnibus MIL, Section
             Consumer Care Center –                             I
             2013 Year End CPD,
             Luxe, ACD, PPD
             Executive Report –
             Confidential last dated
             2/5/14
P- 45. *     Email chain from L.            LOREAL-ESI-         Undue Prejudice, Relevance,
             Raoust to F. Cervantes, A.     00003100—           Confusion, Waste of Time, See
             Ellington, C. Patton, and J.   00003101_00002      Dkt. 262, Omnibus MIL, Section
             Krock re SSC Lab                                   I
             Meeting 2/7 – Agenda
             dated 2/6/14 with
             attachment of Jan 2014
             Lab Meeting Minutes
P- 46. *     Email from E.                  LOREAL-ESI-         Undue Prejudice, Relevance,
             DeVincenzo to CCC              00011623—00011624   Confusion, Waste of Time, See
             Corporate Reporting –                              Dkt. 262, Omnibus MIL, Section
             Management re Consumer                             I, Subsequent Remedial Measure
             Care Center January 2014
             Executive CPD
             Complaints – Confidential
             dated 3/10/14




                                                  23
         Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 24 of 53




 Plf. Ex.    Bates Range / Depo Ex. /           Description                   Objection
   No.            ECF Dkt. No.
P- 47.       Email chain between L.       LOREAL-ESI-               Undue Prejudice, Relevance,
             Raoust, N. Fourgoux, A.      00010365—                 Confusion, Waste of Time, See
             Ellington, K. Smith, F.      00010365_00001            Dkt. 262, Omnibus MIL, Section
             Cervantes, R. Anih, R.                                 I
                                          [Mitchell Depo. Ex. 32;
             Francois, T. Kearney, M.     Ellington Depo. Ex. 14]
             White, and N. Williams re
             SSC Lab Meeting –
             Meeting Notes last dated
             4/11/14 with attachment of
             APR 2014 Lab Meeting
             Minutes
P- 48. *     Email chain from L.          LOREAL-ESI-               Undue Prejudice, Relevance,
             Seibert to N. Fourgoux,      00016682—                 Confusion, Waste of Time, See
             M. Ryan, S. Davis,           00016683_00027            Dkt. 262, Omnibus MIL, Section
             C. Ortiz-Tello, L. Raoust,                             I
             R. Francois, and W.
             Rogers re IRI POS
             Relaxer Analysis 2014
             with attachment of Adult
             Relaxer Kits YTD
             9/7/2014 Performance
             dated October 2014
P- 49. *     Email chain between L.       LOREAL-ESI-               Undue Prejudice, Relevance,
             Raoust, J. Corless, K.       00003065—                 Confusion, Waste of Time, See
             Smith, and C. Bosse re Q3    00003065_00002            Dkt. 262, Omnibus MIL, Section
             Executive Report – Amla                                I
             Relaxer; and Year End
             2014 Executive Report –
             Amla Relaxer last dated
             1/27/15
P- 50. *     Email chain between R.       LOREAL-ESI-               Undue Prejudice, Relevance,
             Francois, L. Raoust, N.      00018533—                 Confusion, Waste of Time, See
             Fourgoux, C. Castillo,       00018534_00002            Dkt. 262, Omnibus MIL, Section
             F. Cervantes, R. Anih, I.
             Rashid, B. Mitchell, D.
             Rolins, K. Smith,
             C. Goget, J. Puco, N.
             Williams, and M. White,
             C. Levy re SSC Lab
             Meeting – Agenda last
             dated 11/11/14 with
             attachment of November
             2014 Lab Meeting
             Minutes




                                                 24
       Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 25 of 53




 Plf. Ex.   Bates Range / Depo Ex. /            Description                   Objection
   No.           ECF Dkt. No.
P- 51. *    Email chain between D.        LOREAL-ESI-               Undue Prejudice, Relevance,
            Velkov, L. Lebarbanchon,      00009211—                 Confusion, Waste of Time, See
            M. Kanji, F. Cervantes, N.    00009211_00002            Dkt. 262, Omnibus MIL, Section
            Fourgoux, and L. Raoust                                 I
            re R&I Evaluation Issue;
            and MCB Needs from
            Labs – Visit of L. Attal
            last dated 11/15/14
P- 52. *    Email chain between M.        LOREAL-ESI-               Undue Prejudice, Relevance,
            Kanji, F. Cervantes, D.       00009212—                 Confusion, Waste of Time, See
            Velkov, S. Gadol,             00009212_00001            262, Omnibus MIL, Section I
            S. Habif, V. Derville, and
            N. Fourgoux re MCB
            Needs from Labs – Visit
            of L. Attal; and R&I
            Evaluation Issue last dated
            11/14/14
P- 53. *    Test Report: Sensory          LOREAL-ESI-               Relevance, Confusion, Waste of
            Properties of Super           00010585—                 Time, See Dkt. 262, Omnibus
            Detangling Lithium            00010585_00012            MIL, Section I
            Relaxer Compared to
            Optimum Amla Relaxer
            dated 2/5/15
P- 54. *    Email chain between P.        LOREAL-ESI-               Relevance, Confusion, Waste of
            Janvier, T. Gilmas, B.        00010462—                 Time
            Mitchell, E. Li, K. Lee, A.   00010462_00002
            Laurent, D. Allard,           [Mitchell Depo. Ex. 16]
            A. Mahadeshwar, L. Mirc,
            J. Wares, D. Dooley, A.
            Cavanaugh, and C. Saint-
            Denis re RM 53032
            Petrolatum Replacement
            Action Plan last dated
            2/4/15
P- 55. *    Email chain between N.        LOREAL-ESI-               Undue Prejudice, Relevance,
            Fourgoux, J. Corless, K.      00015942—                 Confusion, Waste of Time, See
            Smith, M. Ryan, C. Ortiz-     00015942_00003            Dkt. 262, Omnibus MIL, Section
            Tello re Curly Nikki –                                  I
            Amla last dated 2/6/15




                                                 25
       Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 26 of 53




 Plf. Ex.   Bates Range / Depo Ex. /         Description                 Objection
   No.           ECF Dkt. No.
P- 56. *    Email chain between B.      LOREAL-ESI-            Relevance, Confusion, Waste of
            Mitchell,                   00009802—              Time
            A. Mahadeshwar, A.          00009803_00108
            Suleiman, and A. Laurent,
            A. Potin re Tableau de
            Bord last dated 2/26/15
            with attachment of Ethnic
            Dvpt Joint Expl Oct 2014
            chart
P- 57. *    Email from C. Dumais to     LOREAL-ESI-            Undue Prejudice, Relevance,
            CCC Corporate Reporting     00018652—              Confusion, Waste of Time, See
            – Executive Team; CCC       00018653_00017         Dkt. 262, Omnibus MIL, Section
            Corporate Reporting –                              I
                                        [DeVincenzo Depo Ex.
            Management; N. Karp         4]
            McHugh, A. Plas, and A.
            Patel re 2014 Consumer
            Care Exec Report
            Confidential with
            attachment of Exec Report
            Q4 2014 Consumer
            Command Center
P- 58. *    Email chain between B.      LOREAL-ESI-            Relevance, Confusion, Waste of
            Sijako, A. Mahadeshwar,     00011824—00011825      Time, Subsequent Remedial
            B. Mitchell, and C. Kines                          Measure
            re 53032 Replacement
            Reports dated 3/16/15
            with attachment of
            PowerPoint page called
            Technical Performance –
            Virgin Hair. Short,
            Medium & Long Hair,
            Average to Coarse Density
            and Porosity




                                              26
         Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 27 of 53




 Plf. Ex.    Bates Range / Depo Ex. /           Description                   Objection
   No.            ECF Dkt. No.
P- 59. *     Email chain between A.       LOREAL-ESI-               Relevance, Confusion, Waste of
             Mahadeshwar, D. Velkov,      00010137—                 Time, concerns Africa market
             R. Weinkauf, J. Gichuri,     00010138_00006
             S. Diridollou, L.            [Ellington Depo. Ex. 4;
             Lebarbanchon, A. Adam,       Mitchell Depo. Ex. 17]
             D. Agrawal, C. Bebot,
             C. Collaudin, V. Dairou,
             F. Flament, S. Karatas, G.
             Loussouarn, C. Muller, N.
             Nakano, A. Steel, V.
             Aveline, D. Batisse, C.
             Bredoux, A. Laurent,
             J. Ascione, F. Pataut, D.
             Allard, F. Legrand, A.
             Potin, Ca. Goget,
             B. Didillon, F. Pradier,
             and M. Kanji re R&I SSA
             Newsletter_1st Edition
             dated 4/2/15 with
             attachment of Sub-
             Saharan African R&I
             Newsletter
P- 60.       Email from B. Mitchell to    LOREAL-ESI-00010590       Doctrine of Completeness,
             A. Mahadeshwar re                                      Relevance, Confusion, Waste of
                                          [Mitchell Depo. Ex. 18]
             Relaxer Technologies                                   Time
             dated 5/1/15 with
             attachment of Relaxer
             Technologies chart
P- 61.       Email chain between B.       LOREAL-ESI-               Undue Prejudice, Relevance,
             Mitchell and D. Allard re    00010580—                 Confusion, Waste of Time,
             Urgent Amla Legend           00010585_00012            Subsequent Remedial Measure
             Relaxer dated 7/1/15 with    [Mitchell Depo. Ex. 38]
             attachments of leaflet and
             pack from US Amla
             formula and Sensory
             Properties of Super
             Detangling Lithium
             Relaxer Compared to
             Optimum Amla Relaxer
             Report dated 2/5/15




                                                 27
         Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 28 of 53




 Plf. Ex.    Bates Range / Depo Ex. /            Description                   Objection
   No.            ECF Dkt. No.
P- 62.       Email chain between B.        LOREAL-ESI-               Hearsay, Undue Prejudice,
             Mitchell,                     00009952—00009956         Relevance, Confusion, Waste of
             A. Mahadeshwar, J.                                      Time, See Dkt. 262, Omnibus
             Corless, C. Ortiz-Tello, C.                             MIL, Sections I and II
             Walker, A. Mitchell, and
             A. Layden re Twitter
             Customer Complaint with
             attachment of photos
             posted on Twitter
P- 63. *     Email chain between B.        LOREAL-ESI-               Hearsay, Undue Prejudice,
             Mitchell, D. Allard, H.       00009936—                 Relevance, Confusion, Waste of
             Lee, J. Eason, C. Saint-      00009938_00003            Time, See Dkt. 262, Omnibus
             Denis, B. Sijako, A.          [Mitchell Depo. Ex. 43]   MIL, Sections I and II
             Mahadeshwar, A. Laurent,
             C. Bebot, C. Charlton,
             C. Adams, R. De Sousa,
             and H. Mathenjwa re
             Amla Legend Consumer
             Claims in France last
             dated 8/27/15 with
             attachments of Amla
             Complaint Report and
             Dark and Lovely Relaxer
             Complaint Report
P- 64. *     Email chain between M.        LOREAL-ESI-00008667       Undue Prejudice, Relevance,
             Soliman and B. Mitchell                                 Confusion, Waste of Time, See
                                           [Mitchell Depo. Ex. 40]
             re Amla Relaxer – Hair                                  Dkt. 262, Omnibus MIL, Section
             Loss/Breakage                                           I
             Complaints: In-Vitro
             Testing Needed last dated
             7/23/15
P- 65. *     Meeting Invite with B.        LOREAL-ESI-00010586       Relevance, Confusion, Waste of
             Mitchell,                                               Time
             A. Mahadeshwar, R.
             Iancau, and E. De La
             Bandera set for 7/27/15 at
             9:30 a.m.
P- 66. *     Email chain between B.        LOREAL-ESI-00010576       Hearsay, Relevance, Subsequent
             Mitchell, D. Allard, A.                                 Remedial Measure
                                           [Mitchell Depo. Ex. 37]
             Laurent, K. Naidoo,
             C. Charlton, J. Eason, A.
             Mahadeshwar, S. Van Den
             Handel, C. Adams, and S.
             Hartshorne re Amla; and
             Amla Relaxer Cases last
             dated 7/28/15




                                                  28
       Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 29 of 53




 Plf. Ex.   Bates Range / Depo Ex. /            Description                    Objection
   No.           ECF Dkt. No.
P- 67. *    Email chain between M.        LOREAL-ESI-               Doctrine of Completeness,
            Ryan, J. Corless, B.          00010440—                 Relevancy, Confusion, Waste of
            Mitchell, C. Bosse,           00010440_00002            Time; See Omnibus MIL Section
            A. Layden, C. Ortiz-Tello,    [Mitchell Depo. Ex. 41]   I
            and A. Mitchell re Amla
            Legend Complaints last
            dated 8/10/15
P- 68. *    Email chain between J.        LOREAL-ESI-00016687       Relevance, Confusion, Waste of
            Corless, N. Fourgoux, M.                                Time, Subsequent Remedial
            Ryan, B. Mitchell,                                      Measure
            C. Bosse, A. Layden, C.
            Ortiz-Tello, and A.
            Mitchell re Amla Legend
            Complaints dated 7/28/15
P- 69. *    Email chain between R.        LOREAL-ESI-               Relevance, Confusion, Waste of
            Iancau, H. Lee, A.            00011819—00011821         Time, Subsequent Remedial
            Mahadeshwar, B. Sijako,                                 Measure
            B. Mitchell, J. Gichuri, C.
            Bebot, A. Laurent, J.
            Eason, C. Charlton,
            C. Adams, R. De Sousa,
            H. Mathenjwa re Amla
            Legend Consumer Claims
            in France last dated
            7/29/15
P- 70. *    Cover page titled, Link to    LOREAL-ESI-               Summary does not comply with
            ThePeople.com Article         00010408—                 FRE 1006, Relevance
            with PDF of compiled          00010408_00014
            Product packaging images
P- 71. *    Email chain between M.        LOREAL-ESI-00010407       Hearsay, Attorney-Client
            Ryan, R. Kinnally, N.                                   Privilege, Subsequent Remedial
                                          [Mitchell Depo. Ex. 19]
            Fourgoux, and C. Ortiz-                                 Measure, Relevance, Undue
            Tello re Potential Lawsuit:                             Prejudice, Waste of Time; See
            Amla Legend Relaxer last                                Omnibus Motion in Limine,
            dated 6/6/16 with                                       Sections I, II, III, and IV
            attachment of Amla
            Relaxer Claims.pdf
P- 72. *    Email chain between M.        LOREAL-ESI-               Hearsay, Relevance, Undue
            Plitas, V. Weng, N.           00018731—                 Prejudice, Waste of Time; See
            Fourgoux, M. Fox, and M.      00018731_00001            Omnibus Motion in Limine,
            Plitas re Amazon/Amla                                   Sections I, II, III, and IV
            dated 6/7/16




                                                 29
         Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 30 of 53




 Plf. Ex.    Bates Range / Depo Ex. /          Description                   Objection
   No.            ECF Dkt. No.
P- 73. *     Email chain between A.       LOREAL-ESI-             Doctrine of Completeness,
             Mahadeshwar, B.              00003970—               Subsequent Remedial Measures,
             Mitchell, A. Laurent, F.     00003970_00001          Relevance, Undue Prejudice,
             Cottard, C. Charlton, and                            Confusion, Waste of Time
             S. Rai re Lawsuit: L’Oreal
             Hair Relaxer Caused
             Burns / WJBD / South
             Central Illinois’ News
             Sports and Weather
             Station last dated 9/16/16
P- 74. *     Email chain between A.       LOREAL-ESI-             No objection
             Green and V. Srinivasan      00004426—
             re Amla Privileged and       00004426_00001
             Confidential dated 9/16/16
P- 75. *     Email chain between E.       LOREAL-ESI-             Undue Prejudice, Relevance,
             Bowen, C. Bosse, and C.      00000133—               Confusion, Waste of Time,
             Stein re Amla Relaxers       00000134_00013          Hearsay; See Omnibus MIL
             Inquiry last dated 9/16/16                           Sections I, II, IV
             with attachment of Amla
             Relaxer All Contacts
             2013-9.15.16 spreadsheet
P- 76. *     Email chain between A.       LOREAL-ESI-             Undue Prejudice, Relevance,
             Layden, A. Borelli, V.       00018682—               Confusion, Waste of Time,
             Srinivasan, and              00018684_00009          Hearsay; See Omnibus MIL
             E. DeVincenzo dated                                  Sections I, II, IV
                                          [DeVincenzo Depo. Ex.
             9/16/16 with attachments     13]
             of Amla Legend No-Mix
             No-Lye Relaxer All
             Contacts Report
P- 77. *     Email chain between E.       LOREAL-ESI-             Doctrine of Completeness
             DeVincenzo, C. Tang, A.      00010030—
             Borelli, A. Layden,          00010030_00002
             M. Caratas-Perifan, V.
             Srinivasan, S. Dory, and
             H. Toutain re Urgent:
             Softsheen Carson last
             dated 9/16/16
P- 78.       Email from C. Dumais to      LOREAL-ESI-             Foundation, Authentication,
             E. DeVincenzo re             00004358—               Undue Prejudice, Hearsay; See
             Conversation with            00004358_00001          Omnibus MIL Sections I, II, IV
             C. Dumais dated 9/21/16      [DeVincenzo Depo. Ex.
                                          14]




                                                30
         Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 31 of 53




 Plf. Ex.    Bates Range / Depo Ex. /          Description                    Objection
   No.            ECF Dkt. No.
P- 79. *     Email chain between F.      LOREAL-ESI-               Attorney-Client Privileged,
             Roze, N. Fourgoux, M.       00016428—                 Undue Prejudice, Relevance,
             Brousset, A. Perakis-       00016428_00004            Confusion
             Valat, and Google Alerts
             re Alerte Google: L’Oreal
             last dated 9/28/16
P- 80. *     Email from M. Caratas-      LOREAL-ESI-               Undue Prejudice, Relevance,
             Perifan to H. Toutain, P.   00004424—                 Confusion, Waste of Time
             Berthe, S. Martin,          00004424_00001
             V. Srinivasan, and A.
             Borelli re Softsheen
             Carson Cosmetovigilance
             Data dated 9/16/16
P- 81. *     Klinegroup Multicultural    LOREAL-ESI-               Hearsay, Relevance, Confusion,
             Beauty and Grooming         00000959—                 Waste of Time
             Products U.S. Market        00000959_00151
             Analysis and
             Opportunities Report
             published Oct. 2014
P- 82.       Email from P.               LOREAL-ESI-00005317       Relevance, Confusion, Waste of
             Cumberland to S. Popat re                             Time, Subsequent Remedial
                                         [Mitchell Depo. Ex. 20]
             Amla Relaxer Carton                                   Measure
             Artwork History dated
             10/28/16 with artwork
P- 83. *     Email chain between N.      LOREAL-ESI-               Undue Prejudice, Relevance,
             Fourgoux and M. Brousset    00017056—                 Confusion, Waste of Time, See
             re MCB Q1 Sales Miss –      00017056_00002            Dkt. 262, Omnibus MIL, Section
             Detailed Follow-Up last                               I
             dated 2/26/17

P- 84. *     Email chain between M.      LOREAL-ESI-00010620       Doctrine of Completeness,
             Markey-Mason, B.                                      Subsequent Remedial Measures,
                                         [Mitchell Depo. Ex. 46]
             Mitchell, and M.                                      Relevance, Undue Prejudice,
             Chisholm re Relaxer                                   Confusion, Waste of Time
             Reformulations dated
             4/27/17
P- 85.       Email chain between C.      LOREAL-ESI-               Doctrine of Completeness,
             Bosse, B. Mitchell, M.      00010480—                 Subsequent Remedial Measures,
             Mario, and                  00010480_00001            Relevance, Undue Prejudice,
             A. Mahadeshwar re           [Mitchell Depo. Ex. 45]   Confusion, Waste of Time
             Relaxers Mild Strength
             last dated 6/1/17




                                                31
         Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 32 of 53




 Plf. Ex.    Bates Range / Depo Ex. /          Description                  Objection
   No.            ECF Dkt. No.
P- 86. *     Email chain between C.       LOREAL-ESI-             Subsequent Remedial Measures,
             Mariconda, M. Markey-        00004388—               Relevance, Undue Prejudice,
             Mason, J. Ogunney,           00004388_00008          Confusion, Waste of Time
             M. Chisholm, B. Mitchell,
             C. Demeulenaere, M.
             Youssef, F. Bernadin, L.
             Laplaine, T. Hachmeyer,
             D. Smith, P. Cumberland,
             C. Walker, T. Mpasa-
             Engwanda, et al. re
             Urgent: Hair Portfolio
             FLA SSC last dated 6/8/17
P- 87. *     Email chain between B.       LOREAL-ESI-             Subsequent Remedial Measures,
             Mitchell, T. Hachmeyer,      00009992—               Relevance, Undue Prejudice,
             M. Markey-Mason,             00009992_00007          Confusion, Waste of Time
             J. Ogunney, T.
             Hachmeyer,
             C. Demeulenaere, M.
             Youssef, F. Bernadin, L.
             Laplaine, D. Smith,
             C. Mariconda, P.
             Cumberland,
             M. Chisholm, M. Youssef,
             P. Aprigliano, D. Akerele,
             M. Johnson, et al. re Hair
             Portfolio FLA SSC last
             dated 6/8/17
P- 88. *     RCTS, Inc. Single Patch      LOREAL-ESI-             No objection
             Test – Hair Coloring         00014528—14557
             Products, Hair Permanent
             Relaxing or Straightening
             Investigational Products
             (Summary of Comparison
             of Sequence 1 with
             Sequence 3 and Sequence
             5) dated 8/23/12
P- 89.       Declaration of Patricia      ECF Dkts. 117; 117-1—   No objection
             Cumberland in Opposition     117-3
             to Plaintiffs’ Motion for
             Class Certification,
             Appointment of Class
             Representatives, and
             Appointment of Class
             Counsel with Exs. 1-3




                                                32
         Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 33 of 53




 Plf. Ex.    Bates Range / Depo Ex. /           Description                     Objection
   No.            ECF Dkt. No.
P- 90.       Declaration of Patricia      ECF Dkts. 117; 117-4—      No objection
             Cumberland in Opposition     117-5
             to Plaintiffs’ Motion for
             Class Certification,
             Appointment of Class
             Representatives, and
             Appointment of Class
             Counsel with Exs. 4-5
P- 91.       Launch Product               L’OREAL00001—00002         No objection
             Instructions and Revised     [Mitchell Depo. Exs. 22
             Product Instructions         & 23]
P- 92.       Product Warning Label        ECF Dkt. 191-6 or ECF      No objection
                                          Dkt. 171-1
P- 93.       Formula for each             L’OREAL000007;             No objection to scalp protector
             component of the Product     L’OREAL001227—             formula. Objection to formula of
                                          L’OREAL001231              all other components: Undue
                                          [Mitchell Depo Exs. 2-6]   Prejudice, Relevance, Confusion,
                                                                     Waste of Time, See Dkt. 262,
                                                                     Omnibus MIL, Section I


P- 94. *     Photos of Plaintiff Hervey   AMLA-HERVEY 0001;          Foundation, Authentication
                                          0002; 0004-0005
P- 95. *     L’Oreal USA Consumer         LOREAL-ESI-                No objection
             Care Center Case Details     00019962—00019965
             for Plaintiff Oravillo
P- 96. *     Letters from Soft Sheen      AMLA ORAVILLO              Undue Prejudice, Relevance,
             Carson to Plaintiff          0017—0018                  Confusion, Waste of Time, See
             Oravillo dated 11/21/14                                 Dkt. 262, Omnibus MIL, Sections
             and 11/24/14                                            I and II

P- 97. *     Plaintiff Sanon’s            AMLA SANON 0003—           No Objection
             Purchased Product            0007
             Packaging
P- 98. *     Plaintiff Turnipseed’s       AMLA TURNIPSEED            No Objection
             Receipt for Product          0007-0019
             Purchased at WalMart
P- 99.       Expert Patrick               AMLA PLAINTIFFS            Daubert, See Dkt. 255;
             Obukowho’s photo of          0001                       Relevance, Confusion, Waste of
             Scalp Protector pH test                                 Time, See Omnibus MIL, Dkt.
             experiment                                              262, Section I.




                                                 33
       Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 34 of 53




 Plf. Ex.   Bates Range / Depo Ex. /         Description                     Objection
   No.           ECF Dkt. No.
P- 100. * Wholesale Data               LOREAL-ESI-                Multiple Hearsay, Foundation,
                                       00015922—00015924          Authentication, Relevance,
                                                                  Unfair Prejudice, Confusion; See
                                       [Rutherford Depo. Ex. 3]
                                                                  Dkt. 262, Omnibus MIL, Section
                                                                  III
P- 101. * IRI data obtained by                                    Multiple Hearsay, Foundation,
          Plaintiffs through                                      Authentication, Relevance,
          subpoenas and produced                                  Unfair Prejudice, Confusion; See
          to Defendants                                           Dkt. 262, Omnibus MIL, Section
                                                                  III; See Dkt. 258; Failure to
                                                                  Comply with Rule 26(a)(2) and
                                                                  this Court’s Scheduling Orders
P- 102. * Declaration of Angela        ECF Dkt. 123               No objection
          Rutherford in Opposition     [Rutherford Depo. Ex. 4]
          to Plaintiffs’ Motion for
          Class Certification,
          Appointment of Class
          Representatives, and
          Appointment of Class
          Counsel
P- 103. * Consumer Reviews from        ECF Dkt. 107-1             Relevance, Multiple Hearsay,
          Amazon.com re Softsheen                                 Foundation, Authentication, See
                                       [DeVincenzo Depo. Ex.
          Carson Optimum Amla                                     Omnibus MIL, Dkt. 262, Sections
                                       6]
          Legend Relaxer retrieved                                I and III; Failure to Comply with
          on 7/3/17                                               Fed.R.Civ.P. 26(a)(2) and this
                                                                  Court’s Scheduling Orders;
                                                                  witness and information never
                                                                  identified in response to
                                                                  discovery or FRCP 26(a)(1) and
                                                                  are still unidentified
P- 104. * Email from A. Scanlan to     LOREAL-ESI-                Undue Prejudice, Relevance,
          A. Layden re Hair            00018606—                  Confusion, Waste of Time; See
          Breakage SOP dated           00018608_00004             Omnibus MOL Section I.
          3/30/17 with attachment of   [DeVincenzo Depo. Ex.
          SOP Hair Breakage            8]
          Guidelines
P- 105.     Consumer Care Center       L’OREAL000167—             Undue Prejudice, Relevance,
            Case Details               000358                     Confusion, Waste of Time; See
                                                                  Omnibus MOL Sections I, II, and
                                       [DeVincenzo Depo. Ex.
                                       7]                         IV

P- 106.     Consumer Care Center       LOREAL-ESI-                Undue Prejudice, Relevance,
            Case Details               00018825—00020083          Confusion, Waste of Time; See
                                                                  Omnibus MOL Sections I, II, and
                                                                  IV




                                              34
       Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 35 of 53




 Plf. Ex.    Bates Range / Depo Ex. /          Description                    Objection
   No.            ECF Dkt. No.
P- 107.      Consumer Affairs Case       LOREAL001248—            Undue Prejudice, Relevance,
             Details with Consumer       001898                   Confusion, Waste of Time; See
             Complaint                                            Omnibus MOL Sections I, II, and
             Correspondence, Receipts,                            IV
             and Medical Bills

P- 108. * Hair Breakage Guidelines       LOREAL-ESI-              Undue Prejudice, Relevance,
                                         00008685—                Confusion, Waste of Time; See
                                         00008685_00002           Omnibus MOL Sections I, II, and
                                                                  IV
P- 109. * Hair Breakage letter in        LOREAL-ESI-00008686      Undue Prejudice, Relevance,
          BRAIN                                                   Confusion, Waste of Time, See
                                                                  Dkt. 262, Omnibus MIL, Section
                                                                  I
P- 110. * Handling Health Related        LOREAL-ESI-              Undue Prejudice, Relevance,
          Contacts in CCC = Staff        00018810—                Confusion, Waste of Time; See
          Procedures                     00018810_00015           Omnibus MOL Sections I, II, and
                                                                  IV
P- 111. * US Patent 9,198,494 B2         ECF Dkt. 179-14          Relevance, Unfair Prejudice,
                                                                  Confusion, Waste of Time, See
                                                                  Dkt. 262, Omnibus MIL, Section
                                                                  II
P- 112. * US Patent 5,609,859            ECF Dkts. 173-9 & 180-   Relevance, Unfair Prejudice,
                                         18                       Confusion, Waste of Time, See
                                                                  Dkt. 262, Omnibus MIL, Section
                                                                  II
P- 113. * Defendants’ answers to                                  No objection to answers
          Plaintiffs’ Interrogatories                             regarding scalp protection, all
                                                                  objections reserved depending on
                                                                  attempted usage of individual
                                                                  interrogatories, subject to
                                                                  objections set forth in pleading;
                                                                  Objection for Undue Prejudice,
                                                                  Relevance, Confusion, Waste of
                                                                  Time for all other interrogatories,
                                                                  See Dkt. 262, Omnibus MIL,
                                                                  Section I
P- 114. * Defendants’ responses to                                No objection to responses
          Plaintiffs’ First Request                               regarding scalp protection, all
          for Admission                                           objections reserved depending on
                                                                  attempted usage of individual
                                                                  interrogatories, subject to
                                                                  objections set forth in pleading;
                                                                  Objection for Undue Prejudice,
                                                                  Relevance, Confusion, Waste of
                                                                  Time for all other responses, See
                                                                  Dkt. 262, Omnibus MIL, Section
                                                                  I



                                                35
       Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 36 of 53




 Plf. Ex.   Bates Range / Depo Ex. /   Description              Objection
   No.           ECF Dkt. No.
P- 115. * Defendants’ responses to                   No objection to responses
          Plaintiffs’ Request for                    regarding scalp protection, all
          Production of Documents                    objections reserved depending on
                                                     attempted usage of individual
                                                     interrogatories, subject to
                                                     objections set forth in pleading;
                                                     Objection for Undue Prejudice,
                                                     Relevance, Confusion, Waste of
                                                     Time for all other responses, See
                                                     Dkt. 262, Omnibus MIL, Section
                                                     I
P- 116. * Defendants’ supplemental                   No objection to responses
          response to Request for                    regarding scalp protection, all
          Production No. 13                          objections reserved depending on
                                                     attempted usage of individual
                                                     interrogatories, subject to
                                                     objections set forth in pleading;
                                                     Objection for Undue Prejudice,
                                                     Relevance, Confusion, Waste of
                                                     Time for all other responses, See
                                                     Dkt. 262, Omnibus MIL, Section
                                                     I
P- 117. * Plaintiff Turnipseed’s                     No objection to responses
          responses and/or amended                   regarding scalp protection, all
          responses to Defendants’                   objections reserved depending on
          Interrogatories                            attempted usage of individual
                                                     interrogatories; Objection for
                                                     Undue Prejudice, Relevance,
                                                     Confusion, Waste of Time for all
                                                     other responses, See Dkt. 262,
                                                     Omnibus MIL, Section I
P- 118. * Plaintiff Sanon’s                          No objection to responses
          responses and/or amended                   regarding scalp protection, all
          responses to Defendants’                   objections reserved depending on
          Interrogatories                            attempted usage of individual
                                                     interrogatories; Objection for
                                                     Undue Prejudice, Relevance,
                                                     Confusion, Waste of Time for all
                                                     other responses, See Dkt. 262,
                                                     Omnibus MIL, Section I




                                       36
       Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 37 of 53




 Plf. Ex.   Bates Range / Depo Ex. /   Description              Objection
   No.           ECF Dkt. No.
P- 119. * Plaintiff Hervey’s                         No objection to responses
          responses and/or amended                   regarding scalp protection, all
          responses to Defendants’                   objections reserved depending on
          Interrogatories                            attempted usage of individual
                                                     interrogatories; Objection for
                                                     Undue Prejudice, Relevance,
                                                     Confusion, Waste of Time for all
                                                     other responses, See Dkt. 262,
                                                     Omnibus MIL, Section I
P- 120. * Plaintiff Sanon’s                          No objection to responses
          responses and/or amended                   regarding scalp protection, all
          responses to Defendants’                   objections reserved depending on
          Requests for Admission                     attempted usage of individual
                                                     interrogatories; Objection for
                                                     Undue Prejudice, Relevance,
                                                     Confusion, Waste of Time for all
                                                     other responses, See Dkt. 262,
                                                     Omnibus MIL, Section I
P- 121. * Plaintiff Turnipseed’s                     No objection to responses
          responses and/or amended                   regarding scalp protection, all
          responses to Defendants’                   objections reserved depending on
          Requests for Admission                     attempted usage of individual
                                                     interrogatories; Objection for
                                                     Undue Prejudice, Relevance,
                                                     Confusion, Waste of Time for all
                                                     other responses, See Dkt. 262,
                                                     Omnibus MIL, Section I
P- 122. * Plaintiff Hervey’s                         No objection to responses
          responses and/or amended                   regarding scalp protection, all
          responses to Defendants’                   objections reserved depending on
          Requests for Admission                     attempted usage of individual
                                                     interrogatories; Objection for
                                                     Undue Prejudice, Relevance,
                                                     Confusion, Waste of Time for all
                                                     other responses, See Dkt. 262,
                                                     Omnibus MIL, Section I
P- 123. * Plaintiff Sanon’s                          No objection to responses
          responses and/or amended                   regarding scalp protection, all
          responses to Defendants’                   objections reserved depending on
          Request for Production                     attempted usage of individual
                                                     interrogatories; Objection for
                                                     Undue Prejudice, Relevance,
                                                     Confusion, Waste of Time for all
                                                     other responses, See Dkt. 262,
                                                     Omnibus MIL, Section I




                                       37
       Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 38 of 53




 Plf. Ex.   Bates Range / Depo Ex. /       Description               Objection
   No.           ECF Dkt. No.
P- 124. * Plaintiff Turnipseed’s                          No objection to responses
          responses and/or amended                        regarding scalp protection, all
          responses to Defendants’                        objections reserved depending on
          to Request for Production                       attempted usage of individual
                                                          interrogatories; Objection for
                                                          Undue Prejudice, Relevance,
                                                          Confusion, Waste of Time for all
                                                          other responses, See Dkt. 262,
                                                          Omnibus MIL, Section I
P- 125. * Plaintiff Hervey’s                              No objection to responses
          responses and/or amended                        regarding scalp protection, all
          responses to Defendants’                        objections reserved depending on
          to Request for Production                       attempted usage of individual
                                                          interrogatories; Objection for
                                                          Undue Prejudice, Relevance,
                                                          Confusion, Waste of Time for all
                                                          other responses, See Dkt. 262,
                                                          Omnibus MIL, Section I
P- 126. * Plaintiffs’ documents        AMLA PLAINTIFFS    No objection to responses
          produced in response to      0001—0023          regarding scalp protection, all
          Defendants’ Request for                         objections reserved depending on
          Production of Documents                         attempted usage of individual
                                                          interrogatories; Objection for
                                                          Undue Prejudice, Relevance,
                                                          Confusion, Waste of Time for all
                                                          other responses, See Dkt. 262,
                                                          Omnibus MIL, Section I
P- 127. * Plaintiff Sanon’s            AMLA SANON 0001—   No objection to responses
          documents produced in        0067               regarding scalp protection, all
          response to Defendants’                         objections reserved depending on
          Request for Production of                       attempted usage of individual
          Documents                                       interrogatories; Objection for
                                                          Undue Prejudice, Relevance,
                                                          Confusion, Waste of Time for all
                                                          other responses, See Dkt. 262,
                                                          Omnibus MIL, Section I
P- 128. * Plaintiff Turnipseed’s       AMLA TURNIPSEED    No objection to responses
          documents produced in        0001—0043          regarding scalp protection, all
          response to Defendants’                         objections reserved depending on
          Request for Production of                       attempted usage of individual
          Documents                                       interrogatories; Objection for
                                                          Undue Prejudice, Relevance,
                                                          Confusion, Waste of Time for all
                                                          other responses, See Dkt. 262,
                                                          Omnibus MIL, Section I




                                            38
       Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 39 of 53




 Plf. Ex.   Bates Range / Depo Ex. /         Description              Objection
   No.           ECF Dkt. No.
P- 129. * Plaintiff Hervey’s             AMLA HERVEY       No objection to responses
          documents produced in          0001—0006         regarding scalp protection, all
          response to Defendants’                          objections reserved depending on
          Request for Production of                        attempted usage of individual
          Documents                                        interrogatories; Objection for
                                                           Undue Prejudice, Relevance,
                                                           Confusion, Waste of Time for all
                                                           other responses, See Dkt. 262,
                                                           Omnibus MIL, Section I
P- 130.     Expert Report of Patrick                       Daubert, See Dkt. 255;
            Obukowho dated 10/6/17                         Relevance, Confusion, Waste of
                                                           Time, See Omnibus MIL, Dkt.
                                                           262, Section I.
P- 131.     Certificate of Proficiency                     Daubert, See Dkt. 255;
            awarded to Patrick                             Relevance, Confusion, Waste of
            Obukowho                                       Time, See Omnibus MIL, Dkt.
                                                           262, Section I.
P- 132. * Documents produced by                            Daubert, See Dkt. 255;
          Patrick Obukowho in                              Relevance, Confusion, Waste of
          response to Defendants’                          Time, See Omnibus MIL, Dkt.
          Document Requests                                262, Section I.
P- 133.     Expert Report of                               Daubert, See Dkt. 249;
            J. Michael Dennis dated                        Relevance, Confusion, Waste of
            10/6/17                                        Time, See Omnibus MIL, Dkt.
                                                           262, Section I.
P- 134. * Documents produced by J.                         Daubert, See Dkt. 249;
          Michael Dennis in                                Relevance, Confusion, Waste of
          response to Defendants’                          Time, See Omnibus MIL, Dkt.
          Document Requests                                262, Section I.
P- 135.     Declaration and                                Daubert, See Dkt. 258;
            Supplemental Declaration                       Relevance, Multiple Hearsay,
            of Colin B. Weir dated                         Foundation, Authentication, See
            3/5/18 and 11/14/18                            Omnibus MIL, Dkt. 262, Sections
                                                           I and III; Failure to Comply with
                                                           Rule 26(a)(2) and this Court’s
                                                           Scheduling Orders
P- 136. * Documents produced by                            Daubert, See Dkt. 258;
          Colin J. Weir in response                        Relevance, Multiple Hearsay,
          to Defendants’ Document                          Foundation, Authentication, See
          Requests                                         Omnibus MIL, Dkt. 262, Sections
                                                           I and III; Failure to Comply with
                                                           Rule 26(a)(2) and this Court’s
                                                           Scheduling Orders; specific
                                                           objections are impossible and are
                                                           all reserved




                                             39
       Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 40 of 53




 Plf. Ex.    Bates Range / Depo Ex. /         Description                Objection
   No.            ECF Dkt. No.
P- 137.     Declaration of Patrick      ECF Dkt. 180          Daubert, See Dkt. 255;
            Obukowho, dated 3/5/18                            Relevance, Confusion, Waste of
                                                              Time, See Omnibus MIL, Dkt.
                                                              262, Section I.
P- 138. * Limited portions of the                             Doctrine of Completeness
          Expert Report of Larry
          Chiagouris
P- 139. * Limited portions of the                             Doctrine of Completeness
          Expert Report of John
          Clark
P- 140. * Limited portions of the                             Doctrine of Completeness;
          Expert Report of Howard                             Relevance, Waste of Time
          Silverstone and Jeffrey
          Willoughby
P- 141. * Limited portions of the                             Doctrine of Completeness
          Expert Report of Mort
          Westman
P- 142. * Expert Report of Mort                               Relevance, Confusion, Waste of
          Westman dated 3/12/09                               Time, Failure to Comply with
          submitted in Caldwell, et                           Rule 26(a)(2) and this Court’s
          al. v. Avon Products, Inc.,                         Scheduling
          Case No. 08-cv-2287-                                Orders
          CMC (D.S.C.)
P- 143. * Limited portions of the                             Doctrine of Completeness
          Expert Report of Jonathan
          Hibbard
P- 144. * Limited portions of the                             Doctrine of Completeness
          Expert Report of Winn
          Soldani
P- 145. * U.S. Census Data re           Soldani Depo. Ex. 2   No objection
          African Americans
P- 146. * Winn Soldani’s                                      Relevance, Waste of Time
          Engagement Agreement
          with Defendants
P- 147. * Plaintiffs Coleman and                              Relevance, Unfair Prejudice,
          Oravillo IME Videos and                             Confusion, Waste of Time, See
          Transcriptions                                      Dkt. 262, Omnibus MIL, Section
                                                              II
P- 148. * Enlarged Product                                    Objection, Best Evidence,
          Packaging                                           Demonstratives are not evidence




                                               40
       Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 41 of 53




 Plf. Ex.    Bates Range / Depo Ex. /         Description              Objection
   No.            ECF Dkt. No.
P- 149. * Demonstrative Exhibit re                          Objection, Best Evidence,
          Formula and Raw Material                          Demonstratives are not evidence
          Numbers Tested or Cited
P- 150. * Box of Beautiful              Dkt. 208-8          Relevance, Unfair Prejudice,
          Beginnings Relaxer Kit;                           Confusion, Waste of Time, See
          and K-Mart Webpage                                Dkt. 262, Omnibus MIL, Section
          Showing “Gentle Kiddie                            2; Not Disclosed During
          Relaxer” and receipt                              Discovery, Failure
                                                            to Comply with Rule 26(a)(2) and
                                                            this Court’s Scheduling Orders
P- 151. * Bottle of OptiCalm                                Relevance, Unfair Prejudice,
          Product and receipt                               Confusion, Waste of Time, See
                                                            Dkt. 262, Omnibus MIL, Section
                                                            2; Not Disclosed During
                                                            Discovery, Failure to Comply
                                                            with Rule 26(a)(2) and this
                                                            Court’s Scheduling Orders
P- 152. * Bottle of Restore Plus                            Relevance, Unfair Prejudice,
          Relaxer and receipt                               Confusion, Waste of Time, See
                                                            Dkt. 262, Omnibus MIL, Section
                                                            2; Not Disclosed During
                                                            Discovery, Failure to Comply
                                                            with Rule 26(a)(2) and this
                                                            Court’s Scheduling Orders
P- 153.     Boxes of Amla Legend                            Objection, Demonstratives are
            Rejuvenating Ritual No-                         not evidence
            Mix, No-Lye Relaxer and
            receipt
P- 154. * Hyrdrion Plastic pH                               Objection, Best Evidence,
          Indicator Strips 0.0-14.0                         Demonstratives are not evidence
          and receipt
P- 155. * Petroleum Jelly                                   Objection, Demonstratives are
                                                            not evidence
P- 156. * Spatulas                                          Objection, Demonstratives are
                                                            not evidence
P- 157. * Timer                                             Objection, Demonstratives are
                                                            not evidence
P- 158. * Scale                                             Objection, Demonstratives are
                                                            not evidence
P- 159.     Gloves                                          Objection, Demonstratives are
                                                            not evidence




                                               41
       Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 42 of 53




 Plf. Ex.   Bates Range / Depo Ex. /   Description               Objection
   No.           ECF Dkt. No.
P- 160.     Deposition Transcript &                  No objection to testimony
            Video Deposition of                      regarding scalp protection;
            Plaintiff Sanon and                      Relevance, Unfair Prejudice,
            exhibits                                 Confusion, Waste of Time, See
                                                     Dkt. 262, Omnibus MIL, Section
                                                     I
P- 161.     Deposition Transcript &                  No objection to testimony
            Video Deposition of                      regarding scalp protection;
            Plaintiff Turnipseed and                 Relevance, Unfair Prejudice,
            exhibits                                 Confusion, Waste of Time, See
                                                     Dkt. 262, Omnibus MIL, Section
                                                     I
P- 162.     Deposition Transcript &                  No objection to testimony
            Video Deposition of                      regarding scalp protection;
            Plaintiff Hervey and                     Relevance, Unfair Prejudice,
            exhibits                                 Confusion, Waste of Time, See
                                                     Dkt. 262, Omnibus MIL, Section
                                                     I
P- 163.     Deposition Transcript &                  No objection to use for
            Video Deposition of                      impeachment purposes only;
            Barbara Mitchell and                     witness is expected to testify live
            exhibits                                 and use of deposition for
                                                     anything other than impeachment
                                                     is improper
P- 164.     Deposition Transcript &                  No objection to use for
            Video Deposition of Erin                 impeachment purposes only;
            DeVincenzo and exhibits                  witness is expected to testify live
                                                     and use of deposition for
                                                     anything other than impeachment
                                                     is improper
P- 165.     Deposition Transcript &                  No objection to use for
            Video Deposition of                      impeachment purposes only;
            Benedicte de Villeneuve                  witness is expected to testify live
            and exhibits                             and use of deposition for
                                                     anything other than impeachment
                                                     is improper
P- 166.     Deposition Transcript &                  Undue Prejudice, Relevance,
            Video Deposition of                      Waste of Time; specific
            Angela Ellington and                     objections set forth by page and
            exhibits                                 line number above

P- 167.     Deposition Transcript &                  No objection to use for
            Video Deposition of                      impeachment purposes only;
            Angela Rutherford and                    witness is expected to testify live
            exhibits                                 and use of deposition for
                                                     anything other than impeachment
                                                     is improper



                                       42
        Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 43 of 53




 Plf. Ex.   Bates Range / Depo Ex. /    Description               Objection
   No.           ECF Dkt. No.
P- 168.     Deposition Transcript &                   No objection to use for
            Video Deposition of                       impeachment purposes only;
            Expert Patrick Obukowho                   witness is within 100 miles of
            and exhibits                              Courthouse and is expected to
                                                      testify live
P- 169.     Deposition Transcript &                   No objection to use for
            Video Deposition of                       impeachment purposes only;
            Expert Michael Dennis                     witness is expected to testify live
            and exhibits
P- 170.     Deposition Transcript of                  No objection to use for
            Expert Colin Weir and                     impeachment purposes only;
            exhibits                                  witness is expected to testify live

P- 171.     Limited portions of the                   No objection to use for
            Deposition Transcript and                 impeachment purposes only;
            Videotaped Testimony of                   witness is expected to testify live;
            Mort Westman and                          Doctrine of Completeness
            exhibits
P- 172.     Limited portions of the                   No objection to use for
            Deposition Transcript of                  impeachment purposes only;
            Jonathan Hibbard and                      witness is expected to testify live;
            exhibits                                  Doctrine of Completeness

P- 173.     Limited portions of the                   No objection to use for
            Deposition Transcript of                  impeachment purposes only;
            Larry Chiagouris and                      witness is expected to testify live;
            exhibits                                  Doctrine of Completeness

P- 174.     Limited portions of the                   No objection to use for
            Deposition Transcript of                  impeachment purposes only;
            John Clark and exhibits                   witness is expected to testify live;
                                                      Doctrine of Completeness
P- 175.     Limited portions of the                   Doctrine of Completeness
            Deposition Transcript and
            Videotaped Testimony of
            Jeffrey Willoughby and
            exhibits
P-   176.   Limited portions of the                   Doctrine of Completeness;
            Deposition Transcript of                  Relevance, Confusion, Waste of
            Winn Soldani and exhibits                 Time
            for impeachment purposes




                                        43
Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 44 of 53




Defendants’ Statement:

Defendants intend to offer the following Exhibits in their case in chief:




                                         44
      Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 45 of 53
L’Oreal            Description           Bates No./Doc. No.                     Objection
Ex. No.
   D-1.    Report: Determination of      L’OREAL 000840 -          Relevancy, Hearsay, Confusion,
           the Primary Irritating        000849                    Prejudice, Hearsay
           Propensities of Product:
           42026 SS9 on Human Skin

   D-2.    Bovine Corneal Opacity &      L’OREAL000815 -           Relevancy, Hearsay
           Permeability Study: Final     000839
           Report

   D-3.    Repeated Insult Patch Test    L’OREAL000760 -           Relevancy, Hearsay, Confusion,
           Study # DT043033              000814                    Prejudice

   D-4.    HRL Final Report of Hair      L’OREAL000747 -           Relevancy, Hearsay, Confusion,
           Relaxer Kit #DT044845         000759                    Prejudice

   D-5.    Hen’s Egg Test: Final         L’OREAL000869 -           Relevancy, Hearsay, Confusion,
           Report 3/17/11                000900                    Prejudice

   D-6.    Optimum AMLA Oil              L’OREAL000387 -           Relevancy, Hearsay, Confusion,
           Concept/ Product Test:        000657                    Prejudice
           Final Report

   D-7.    Product Evaluation            L’OREAL000031-000038      Relevancy, Hearsay, Confusion,
           Research: Hair Consumer                                 Prejudice
           Flash

   D-8.    AMLA Relaxer Blind            L’OREAL000362 -           Irrelevant to show adequate testing,
           Claim Test                    000386                    Confusion, Prejudice

   D-9.    AMLA Early Trier Study:       LOREAL-ESI-00005955;      Irrelevant to show adequate testing,
           Final Report #C413CA17U       _00008, _00009, _00014,   Confusion, Prejudice

   D-10.   Photographs of various        Dkt. 213-7                Relevancy, Confusion, Prejudice
           chemical hair relaxers sold
           at retail

   D-11.   Consumer Care Center Case     LOREAL-ESI-00002993       Relevancy
           Details

   D-12.   Consumer Care Center Case     L’OREAL000167—            Limited relevancy
           Details                       000358

   D-13.   All L’Oreal USA Customer      L’OREAL001248—            Limited relevancy
           Care Center Case Details      001898

   D-14.   Oravillo Customer Care        Dkt.168-10                Cumulative, Relevancy
           Center Case Details

   D-15.   Batch Reports: AMLA Pre-                                Relevancy, Untimely disclosure and
           Treatment Pkt                                           Prejudice under Rule 37

   D-16.   Optimum AMLA Scalp            L’OREAL 001227            No objection


                                               45
   Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 46 of 53




        Protector Formula

D-17.   ESKO Document 1643684          LOREAL-ESI- 00010838-   No objection
        re Amla Instructions           00010838_00001

D-18.   Launch Packaging - Amla        Dkt. 117-1              No objection
        Relaxer

D-19.   Revised Packaging – Amla       Dkt. 117-2              No objection
        Relaxer

D-20.   Bilingual Packaging -          Dkt.117-3               No objection
        Amla Relaxer

D-21.   Launch Instructions - Amla     Dkt.117-4               No objection
        Relaxer

D-22.   Revised Instructions -         Dkt.117-5               No objection
        Amla Relaxer

D-23.   Declaration of Jasmine         Dkt.107-7               No objection
        Hervey in Support of
        Plaintiffs’ Motion for Class
        Certification, Appointment
        of Class Representatives,
        and Appointment of Class
        Counsel

D-24.   Expert Witness Report of                               Partial relevancy
        Patrick Obukowho dated
        October, 6, 2017 and
        exhibit(s)

D-25.   Photograph of pH Indicator     AMLA PLAINTIFFS         Objection as to the word
        Strip Allegedly Used In        0001                    “allegedly”
        Patrick Obukowho’s Scalp
        Protector Experiment

D-26.   Patrick Obukowho Lab           AMLA PLAINTIFFS         Limited relevancy
        Notes                          0020 - 0023

D-27.   Supplemental Expert            Dkt. 130-1              Limited relevancy
        Witness Report of Patrick
        Obukowho dated September
        8, 2017

D-28.   Declaration and Expert                                 Limited relevancy
        Witness Report of Patrick
        Obukowho dated August
        11, 2017



                                             46
   Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 47 of 53




D-29.   Notice of Deposition of       D-1 at Dep of Patrick        Relevance, Seeks Legal
        Patrick Obukowho              Obukowho                     Conclusions, Improper scope of
                                                                   cross-examination
                                                                   No objection to use for
D-30.   Excerpts of Transcript of
                                                                   impeachment purposes only;
        Deposition of Patrick
                                                                   witness is expected to testify live
        Obukowho taken in this
                                                                   and use of deposition for anything
        matter on December 19,
                                                                   other than impeachment is improper
        2017

D-31.   Declaration of Patrick        Dkt. 180                     No objection
        Obukowho dated March 6,
        2018

D-32.   Excerpts of the Corrected     Dkt. 213-1                   Relevancy
        Transcript of the March 30,
        2018 Daubert Hearing in
        this matter

D-33.   Photographs of Luster’s       Dkt. 213-6                   Relevancy, Misleading, Confusion
        PCJ (Pressing Comb in the
        Jar No. 1), Luster’s S Curl
        Texturizer, Designer Touch
        No-Lye Relaxer System,
        and Luster’s Smooth Touch
        Extra Virgin Olive Oil No-
        Lye Relaxer System

D-34.   Patent No.: US 9,420,862      Dkt. 221-6                   No objection
        B2

D-35.   Screenshot of Wikipedia                                    Relevancy, Confusion, Prejudice
        Search of Patrick
        Obukowho

D-36.   Kelly, D. and Tobolsky, A.,   Dkt. 180-34                  No objection
        Anionic Copolymerization
        of Isoprene and Styrene
        (1958)

D-37.   Patent EP 0084910 A2 –        Cited in report of Patrick   No objection
        High dropping-point           Obukowho
        lithium-complex grease
        having improved anti-noise
        properties

D-38.   Patent EP 0084910 B1 -        Cited in report of Patrick   No objection
        High dropping-point           Obukowho
        lithium-complex grease
        having improved anti-noise



                                            47
   Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 48 of 53




        properties

D-39.   Obukowho, P. and Birman,         Dkt. 213-9                  No objection
        M., Hair Curl Relaxers: a
        Discussion of their
        Function, Chemistry and
        Manufacture

D-40.   Maintaining Ethnic Hair          Dkt. 162-9                  No objection
        Care Leverage: an
        Interview with Patrick
        Obukowho

D-41.   Obukowho, P., Designing                                      No objection
        Emulsions For Relaxer
        Actives

D-42.   Excerpts from Obukowho,          Dkt. 134-1; 162-6; 197-2;   Partial relevancy
        P., Hair Relaxers: Science,      221-3;
        Design (2012)

D-43.   Excerpts from the                Dkt. 213-2; 221-4           Relevance
        Transcript of the April 25,
        2006 Daubert Hearing held
        in the matter captioned as
        Sturdivant v. Dillard’s, Inc.,
        5:05-cv-305 in the District
        of Alabama, Western
        Division.

D-44.   Photographs of Advantage                                     Relevance, Confusion, Prejudicial
        Research Lab – 53 Main
        Street, Unit 5, Woodbridge,
        New Jersey dated March 5,
        2018
                                                                     No objection to use for
D-45.   Expert Report of Michael
                                                                     impeachment purposes only;
        Dennis, CV and exhibits
                                                                     witness is expected to testify live
                                                                     and use of deposition for anything
                                                                     other than impeachment is improper
D-46.   Expert Report and                                            Relevancy
        Supplemental Expert Report
        of Jerry Shapiro and CV
        and exhibits
        Expert Report of Colin
D-47.                                                                No Objection
        Weir and CV and exhibits
D-48.   Supplemental Expert Report                                   No Objection
        of Colin Weir and CV and



                                               48
   Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 49 of 53




        exhibits

D-49.   Expert Report of Winn                     Relevancy, Confusion, Misleading,
        Soldani, CV, all exhibits,                Speculation, Waste of Time, fails
        materials reviewed, and                   under Daubert
        supporting documentation

D-50.   Expert Report of Larry                    Relevancy, Cumulative, Fails under
        Chiagouris, CV, all                       Daubert
        exhibits, materials
        reviewed, and supporting
        documentation

D-51.   Expert Report of Jonathan                 Only relevant to the materiality of
        Hibbard , CV, all exhibits,               scalp protector; confusion, fails
        materials reviewed, and                   under Daubert.
        supporting documentation

D-52.   Expert Report of Mort                     Relevancy, Confusion, Misleading,
        Westman, CV, all exhibits,                fails under Daubert
        materials reviewed, and
        supporting documentation

D-53.   Expert Report of John                     Relevancy, Confusion, Misleading,
        Clark, M.D., CV, all                      fails under Daubert
        exhibits, materials
        reviewed, and supporting
        documentation
                                                  No objection to use for
D-54.   Deposition transcript of
                                                  impeachment purposes only;
        Plaintiff and Class
                                                  witness is expected to testify live
        Representative Sanon with
                                                  and use of deposition for anything
        exhibits and video
                                                  other than impeachment is improper
                                                  No objection to use for
D-55.   Deposition transcript of
                                                  impeachment purposes only;
        Plaintiff and Class
                                                  witness is expected to testify live
        Representative Turnipseed
                                                  and use of deposition for anything
        with exhibits and video
                                                  other than impeachment is improper
                                                  No objection to use for
D-56.   Deposition transcript of
                                                  impeachment purposes only;
        Plaintiff and Class
                                                  witness is expected to testify live
        Representative Hervey with
                                                  and use of deposition for anything
        exhibits and video
                                                  other than impeachment is improper
                                                  No objection to use for
D-57.   Deposition transcript of
                                                  impeachment purposes only;
        Michael Dennis with
                                                  witness is expected to testify live
        exhibits and video
                                                  and use of deposition for anything
                                                  other than impeachment is improper
                                                  No objection to use for
D-58.   Deposition transcript of
                                                  impeachment purposes only;
        Colin Weir with exhibits


                                      49
   Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 50 of 53




        and video                                 witness is expected to testify live
                                                  and use of deposition for anything
                                                  other than impeachment is improper
                                                  No objection to use for
D-59.   Deposition transcript of
                                                  impeachment purposes only;
        Angela Ellington with
                                                  witness is expected to testify live
        exhibits and video
                                                  and use of deposition for anything
                                                  other than impeachment is improper
                                                  No objection to use for
D-60.   Deposition transcript of
                                                  impeachment purposes only;
        Benedicte de Villeneuve
                                                  witness is expected to testify live
        with exhibits and video
                                                  and use of deposition for anything
                                                  other than impeachment is improper
D-61.   Video and photographs of                  Relevancy, Demonstrative not
        reproduction of Patrick                   evidence, Confusion, Untimely
        Obukowho pH indicator                     disclosure, Misleading, Exclusion
        strip experiment                          under Rule 37

D-62.   L’Oreal’s answers and/or                  Relevancy
        amended answers to
        Plaintiffs’ Interrogatories

D-63.   L’Oreal’s answers and/or                  Relevancy
        amended responses to
        Plaintiffs’ Requests for
        Admissions

D-64.   L’Oreal’s responses and/or                Relevancy
        amended responses to
        Plaintiffs’ Requests for
        Production

D-65.   Plaintiff Turnipseed’s                    Relevancy
        answers and/or amended
        responses to L’Oreal’s
        Interrogatories

D-66.   Plaintiff Turipseed’s                     Relevancy
        responses and/or amended
        responses to L’Oreal’s
        Requests for Production

D-67.   Plaintiff Turnipseed’s                    Relevancy
        answers and/or amended
        responses to L’Oreal’s
        Requests for Admissions

D-68.   Plaintiff Sanon’s answers                 Relevancy
        and/or amended responses
        to L’Oreal’s Interrogatories



                                       50
   Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 51 of 53




D-69.   Plaintiff Sanon’s responses               Relevancy
        and/or amended responses
        to L’Oreal’s Requests for
        Production

D-70.   Plaintiff Sanon’s answers                 Relevancy
        and/or amended responses
        to L’Oreal’s Requests for
        Admissions

D-71.   Plaintiff Hervey’s answers                Relevancy
        and/or amended responses
        to L’Oreal’s Interrogatories

D-72.   Plaintiff Hervey’s                        Relevancy
        responses and/or amended
        responses to L’Oreal’s
        Requests for Production

D-73.   Plaintiff Hervey’s answers                Relevancy
        and/or amended responses
        to L’Oreal’s Requests for
        Admissions

D-74.   Tube of Hydrion pH                        Unfair, prejudicial, not proper
        Indicator Strips 0.0-14.0                 demonstrative
        (#9800)

D-75.   Spatula                                   Unfair, prejudicial, not proper
                                                  demonstrative

D-76.   Digital Scale                             Unfair, prejudicial, not proper
                                                  demonstrative

D-77.   Scientific Digital Timers                 Unfair, prejudicial, not proper
                                                  demonstrative

D-78.   Plastic Weigh Boats                       Unfair, prejudicial, not proper
                                                  demonstrative

D-79.   Latex Gloves                              Unfair, prejudicial, not proper
                                                  demonstrative

D-80.   Petroleum Jelly                           Unfair, prejudicial, not proper
                                                  demonstrative

D-81.   Exemplar Boxes of                         Authenticity, Chain of Custody,
        SoftSheen-Carson Optimum                  Best Evidence, not proper
        Amla No-Mix, No-Lye Hair                  demonstrative
        Relaxer Kit



                                       51
        Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 52 of 53




    D-82.    L’Oreal Consumer Care          Dkt. 118-1                Limited Relevancy
             Center record of consumer
             contacts regarding the
             Relaxer

    D-83.    L’Oreal Consumer Care          Dkt. 118-2                Limited Relevancy
             Center case detail

    D-84.    L’Oreal Consumer Care          Dkt. 118-3                Relevancy, Misleading, Confusion
             Center case detail –positive
             review of the Relaxer

    D-85.    L’Oreal Consumer Care          Dkt. 118-4                Relevancy, Misleading, Confusion
             Center case detail –positive
             review of the Relaxer

    D-86.    L’Oreal Consumer Care          Dkt. 118-5                Relevancy, Misleading, Confusion
             Center case detail –positive
             review of the Relaxer

    D-87.    L’Oreal Consumer Care          Dkt. 118-6                Relevancy, Misleading Confusion
             Center case detail –positive
             review of the Relaxer



(viii) FINAL ESTIMATE OF THE LENGTH OF TRIAL:

The parties estimate ten trial days.

Dated: January 18, 2019

Respectfully submitted,

LEVI & KORSINSKY, LLP                              GORDON REES SCULLY MANSUKHANI LLP
Co-Lead Class Counsel                              Counsel for L’Oreal USA, Inc. and
                                                   SoftSheen Carson, LLC

By: /s/Rosemary M. Rivas                           By: /s/Peter G. Siachos
Rosemary M. Rivas (pro hac vice)                   M.D. Scully (pro hac vice)
rrivas@zlk.com                                     mscully@grsm.com
44 Montgomery Street, Suite 650                    Peter G. Siachos
San Francisco, CA 94104                            psiachos@grsm.com
Telephone: (415) 373-1671                          1 Battery Park Plaza, 28th Floor
Facsimile: (415) 484-1294                          New York, NY 10004
                                                   (973) 549-2532
Andrea Clisura (AC1313)
aclisura@zlk.com



                                                  52
       Case 1:16-cv-06593-JSR Document 323 Filed 01/18/19 Page 53 of 53




LEVI & KORSINSKY, LLP
55 Broadway, 10th Floor
New York, NY 10006
Telephone: (212) 363-7500
Facsimile: (212) 636-7171

Lori G. Feldman (LF3478)
lori@geragos.com
GERAGOS & GERAGOS APC
7 West 24th Street
New York, NY 10010
Telephone: (917) 388-3121

Mark J. Geragos (pro hac vice)
geragos@geragos.com
Ben J. Meiselas (pro hac vice)
meiselas@geragos.com
GERAGOS & GERAGOS APC
Historic Engine Co. No. 28
644 South Figueroa Street
Los Angeles, CA 90017
Telephone: (213) 625-3900
Facsimile: (213) 232-3255




                                      53
